Annexes au Contrat de d’Association
1045/20501/SG/GC/2010
entre
LA GENERALE DES CARRIERES DES MINES
et
LA COMPAGNIE DE TRAITEMENT DES REJETS DE KINGAMYAMBO

Relatif au permis d’exploitation des rejets No. 652

Annexe A: Détails Contact

Annexe B: Plan du Site

Annexe C: Description des Rejets de Kolwezi et le site des rejets de Kolwezi.
Annexe D: Acte de cession du permis d’exploitation des rejets No. 652
Annexe E: Statuts

Annexe F: Accord de confidentialité
ANNEXE A Détails Contact

F
. Gecamines- La Générale des Carrières et des Mines
N° 419, Boulevard Kamanyola

Lubumbashi

République Démocratique du Congo

Contact : Calixte Mukasa

T +243 23 41 105

F +243 23 41 041

. Highwind Properties Limited
PO Box 438, Palm Grove
House, Road Town, Tortola, BVI.
Contact: Sydney Attias

T. +1 284 494 2616

F.+1 284 494 2704

. Pareas Limited
PO Box 438, Palm Grove
House, Road Town, Tortola, BVI.
Contact: Sydney Attias
T. +1 284 494 2616
F. +1 284 494 2704

. Interim Holdings Limited

PO Box 438, Palm Grove
House, Road Town, Tortola, BVI.
Contact: Sydney Attias

T. +1 284 494 2616

F. +1 284 494 2704

. Blue Narcissus Limited

PO Box 438, Palm Grove
House, Road Town, Tortola, BVI.
Contact: Sydney Attias

T. +1 284 494 2616

F. +1 284 494 2704

. Simco-Société immobilière du Congo
N° 419, Boulevard Kamanyola
Lubumbashi

République Démocratique du Congo
Contact : Zongwe Kiluba

T +243 23 41 105

F +243 23 41 041

re
7. La République Démocratique du Congo

Ministère de Portefeuille

707 ? Avenue Wagenia

Gombe, Kinshasa, RDC.
Contact : Jeanine Mabunda

T. +243 1 510 0480

F. minportefeuille2007@yahoo.fr

Ministère des Mines

Immeuble Sozacom

Bild. du 30 juin, B.P.10.496 KIN I,
Gombe, Kinshasa, RDC,

Contact : Martin Kabwelulu, Ministre
T. +243 1 510 4771

F. cabminrdc@yahoo.fr
ANNEXE B Plan du Site
REPUBLIQUE DEMOCRATIQUE DU CONGO

Téléphone: 015 162618

DIRECTION GENERALE

acsimile. Croisement des Avenues Mpolo Maurice et
| Email So tcamicd Kasa-Vubu, GOMBE
ter ed BP 7987, Kin 1
ebsiter www.cmi.c KINSHASA
perRar DE LA CARTE DE RETOMBE MINIERE
itre 652
ype Permis d'Exploitation des Rejets
itulaire  Gecamines
Localisation Katanga, Kolwezi, Mutshatsha
fAnnexe 1
!
[l
|
!
Cartes de Retombe 14/25 Nombre de carrés 79
Datum WGs84 | ate d'Octroi 08/05/2002
ñ
UTM ate de fin de validité 07/05/2022 LA

po
4]

!

REPUBLIQUE DEMOCRATIQUE DU CONGO
| CADASTRE MINIER
DIRECTION GENERALE
Croisement des Avenues Mpolo Maurice et
ieami.ed Kasa-Vubu, GOMBE
wnvcami cd BP 7987, Kin l
: £ KINSHASA
LISTE DES COORDONNEES GEOGRAPHIQUES
Mitre 652
Type Permis d'Exploitation des Rejets
Titulaire Gecamines
Localisation Katanga, Kolwezi, Mutshatsha nn
Annexe 1
Î Longitude “Latitude
Sommets Deg Min Sec Deg | Min Sec
1 25 38 00.00
2 25 36 90.00
3 25 36 00.00
4 25 35 00.00
15 25 35 00.00 |
6 25 36 00.00
7 25 36 00.00
18 25 #__! 00.00
9 25 __41 | 00.00
10 25 4 30.00
11 25 ai _30.00
12 .. 25 42 30.00
13 25 42 30.00
[14 | 2% #1 30.00
[15 25 ai 30.00
16 25 | _4i 00.00
17 : 28 ai 00.00
18 25 39 00.00
119 25 39 00.00
20 25 38 00.00 _ }
Cartes de Retombe 51125 79 ,
Datum WGS84 08/05/2002 tr

} Projection

Si

UTM Date de fin de validité 07/05/2022
“SanueÉgUI SAUÉ os La ID SALE EÉLIGI S3HAUUE ap Un SUEP 8SULÉAL NO AN 80 2p SOP NE SAUOG 560 8 UOSS “ES SLA' IN FIG NOLYLOTIIXE.G LYOIAIL ED ESA NP SANAUE LORPEUIPOUENOL
“SLT 34 S3Q NOLLYLIO TdX LC SIAHZA LES Op NBA LS S0INIYE SUB,

eu ILAUSIÉN NP 265 SOLE 20 Lloneodde Ua,nb Jeu ann 20 ep aueniA ne 202) 159
SONESEES FUGRUSN

sep aLaueuLoNauS AULOjUGO LE SSL 8 UPS TURN UNE AK ALL MP 14 BED mp SLONSOGSP Sa JadsE: 2p NU 152

© DAINTO DALLORIQ

7 // D |
/ 7 A !
HÜNVANN xP4-ue2f |

rte ttit a] SAS à 2 3101]3C

“LOL JS31d nQ ajuviDaqur
anavd j0} Ib J aXaNS] SULQ 52511091 JUOS aajauui3d JQNQ SJAUUIOS 530 sanbifdvi809Ë 5391100100 83%

“2ÉURC 3Q DIQUIEÉ IPC 2Q PINSIGE ‘USE
SLA SEC NOLIMAIO TAXE STMNUAA NQ 1990,7 JULSIP} aaguuaa nQ ANAIISUI] L
sauvsqns S2Q ONLHOJÉXS,Q 12 MMamado]IGIQ 20 ‘SAII/II1 3Q XULALI 53] ‘
jJisnpx2 Jo 3] aagquo) y Mb SAXE SAR MOTTE

NY 3Q 2N0JAID 9] SULQ S3JIS 89110) Fi 2Q IS0ÂUOI
4 : samuvqans saJUASUIUl
04/60/50 nQ ‘13n)33J9,Q
5 Jussaid 2] HA 159

eBueeg/ MSC AUMAN er PL0ATEUET IMRONT 818 JLIOS 30318 OS jupdg 1329 #) 20 MOU NE ‘758 oll sagfau

KAG NOILHAIO AAA SIMUAA NQ 104720 jueJio 321j0,Q UONNSUF.Q U0ISNIG E1 3Q AE jupusat UT

"GOOGOÉE SNA EIN VON

SLLFAY SAC NOLVLIO TAXE IVOLELEO
STE IHLSVTVIT

NOM 1029, o A als) MOOMENT AAA NAT IS

et Pate Lak SOA

ANNEXE C Description des Rejets de Kingamyambo et le site des rejets
Description des Rejets de Kolwezi et du Site des Rejets de Kolwezi

1. Description des Rejets de Kolwezi

Les Rejets de Kolwezi comprennent trois sites séparés de rejets produits par le
concentrateur, situés près de la ville de Kolwezi. Les sites ont été créés à partir des résidus
générés par le concentrateur de Kolwezi, en construisant des murs de retenue entre lesquels
on a déchargé ces résidus.

+ Kingamyambo est un des dépôts conventionnels créé en construisant un mur de
retenue et'en remplissant le centre de rejets.

+ _Les rejets de la vallée de Musonoi et de Kasobantu ont été créés par des résidus,
produits par le concentrateur puis déposés dans la vallée de la rivière. La digue de
Kasobantu empêche les rejets de descendre plus en aval dans la vallée.

Le tableau ci-après présente le tonnage indicatif des rejets (contenant du cuivre, du cobalt et
d’autres métaux et minéraux) tel que fourni par CMD :

NOM MILLIONS DE TONNES SECHES
Rejets de Kingamyambo 42.3

Rejets de la Vallée de Musonoi et Kasobantu 70.5

Total 112,8

2. Description du Site des Rejets de Kolwezi, avec carte jointe
Le Site des Rejets de Kolwezi est délimité sur le Plan par les coordonnées À à U incluses.

Le Site des Rejets de Kolwezi comprend

#e partie de la présente

e les rejets du concentrateur de Kolwezi décrits dans la 1
annexe,

+ la nouvelle usine de traitement proposée à Kolwezi et

e les futures digues de rejets proposées pour les Rejets de Kolwezi une fois à nouveau

traités.

Le plan à l'échelle mentionnée sur celle-ci indique la position du site des Rejets de Kolwezi,
des rejets de Kingamyambo, de la Musonoi et de Kosabantu et les sites potentiels de la
nouvelle usine de traitement proposée et des futures digues des rejets.

Les Etudes de Faisabilité détermineront le site définitif de la nouvelle usine de traitement
proposée et des futures digues des rejets.
ANNEXE D Acte de cession du permis d'exploitation des rejets No. 652

rt
CONTRAT DE CESSION

ENTRE

LA GENERALE DES CARRIERES ET DES MINES

ET

LA COMPAGNIE DE TRAITEMENT DES REJETS DE KINGAMYAMBO

RELATIF

AU PERMIS D'EXPLOITATION DES REJETS NO. 652
Contrat de Cession
Le présent Contrat de Cession est conclu le [ e ] août 2010,

ENTRE :

LA GENERALE DES CARRIERES ET DES MINES, en abrégé
« GECAMINES », entreprise publique de droit congolais, créée par le Décret n° 049
du 7 Novembre 1995, immatriculée au Nouveau Registre de Commerce de
Lubumbashi sous le n° 453 et dont le siège social est établi à Lubumbashi, au n° 419,
Boulevard Kamanyola, Lubumbashi, en République Démocratique du Congo, ci-après
«RDC ». en cours de transformation en société par actions à responsabilité limitée par
le Décret n° 09/12 du 24 avril 2009 établissant la liste des entreprises publiques
transformées en sociétés commerciales, établissements publics et services publics, et
régie temporairement par le Décret n° 09/11 du 24 avril 2009 portant mesures
transitoires relatives à la transformation des entreprises publiques, en application de la
Loi n°08/007 du 07 juillet 2008 portant dispositions générales relatives à la
transformation des entreprises publiques, représentée aux fins des présentes, par
Monsieur Jean Assumani Sekimonyo, Président du Conseil d'Administration et
Monsieur Calixte Mukasa Kalembwe, Administrateur Directeur Général ad intérim,

ci-après dénommée la « Cédante » où « GECAMINES », d’unc part ;
ET :

LA COMPAGNIE DE TRAITEMENT DES REJETS DE KINGAMYAMBO.
société par actions à responsabilité limitée, ayant son siège social à l'immeuble
Interfina, ler étage, Boulevard du 30 juin, n° 9, Commune de la Gombe, Kinshasa,
République Démocratique du Congo, représentée aux fins des présentes par Messieurs
Kabongo Boanga et Laurent Okitonembo Wetshongunda, porteurs d’une
procuration spéciale.

ci-après dénommée la « Cessionnaire » ou «METALKOL Sarl», d’autre part :

La Cédante et la Cessionnaire sont ci-après dénommées collectivement les « Parties »
et individuellement « Partie ».

IL EST PREALABLEMENT EXPOSE CE QUI SUIT :

A. Attendu que la République Démocratique du Congo, le Groupe GECAMINES et
le Groupe HIGH WIND PROPERTIES LIMITED, tels que ces termes sont définis
dans le Contrat d'Association. ont conclu le contrat d'association n° {x
1045/20501/SG/GC/2010 portant notamment sur la réalisation des études de
faisabilité, le développement, le financement, la construction des infrastructures et f
installations, l'exploitation commerciale des rejets de Kingamyambo et de la a (

)

M
a Contrat de Cession du PER 652 Page 2sur 10 |
\ /
1

de Musonoi et Kasobantu, couverts par le permis d'exploitation des rejets numéro
652, (« Permis d'Exploitation des Rejcts ») :

B. Attendu que la Cédante est titulaire du Permis d'Exploitation des Rejets, composé
de 79 carrés, pour le cuivre et le cobalt, situé dans le Territoire de Mutshatsha.
District de Kolwezi, Province du Katanga, constaté par le certificat d'exploitation
portant référence CAMI/CER/5540/2009, dont copie an annexe A, établi par le
Cadastre Minier le 15 septembre 2009 et dont les coordonnées géographiques et

l'extrait de la carte minière sont joints respectivement en annexe B et en annexe
C:

C. Attendu qu'aux termes du Contrat d'Association, le Groupe GECAMINES et le
Groupe HIGHWIND PROPERTIES LIMITED ont convenu de la cession par
GECAMINES du Permis d'Exploitation des Rejets à METALKOL. Sarl ;

D. Attendu que METALKOL Sarl est éligible aux droits miniers, conformément aux
dispositions de la Loi n° 007/2002 du 11 juillet 2002 Portant Code Minier (le «
Code Minier ») ;

E. Attendu qu'en application du Contrat d'Association, la Cédante et la Cessionnaire
conviennent que la cession, par la première, et l’acccptation, par la seconde, du
Permis d'Exploitation des Rejets se fassent conformément aux Articles 182 à 186
du Code Minier, aux Articles 374 à 380 du Règlement Minier, aux dispositions
applicables en l’espèce du Contrat d’Association et suivant les termes et
conditions fixés ci-après :

EN CONSEQUENCE, IL EST CONVENU CE QUI SUIT :

Article 1 : INTERPRETATION

11 Le préambule du présent Contrat en fait partie intégrante.

1.2 Les titres ne sont insérés que pour raison de convenance et ne seront pas pris en
compte dans l'interprétation du texte du présent Contrat.

13 Le terme « le présent Contrat » inclut toutes annexes qui y sont jointes et/ou
auxquelles il y est fait référence.

1.4 Toute référence dans le présent Contrat aux Parties inclut leurs successeurs
respectifs en titre. leurs cessionnaires et mandataires personnels.

Article 2 : CESSION

La Cédante cède à la Cessionnaire, qui accepte. sous toutes les garanties légales.
l'intégralité de ses droits et titres sur le Permis d'Exploitation des Rcjets. a

\ Contrat de Cession du PER 652 Page à sur 10
ñ

}

La cession du Permis d'Exploitation des Rejets sera constatée par l’émission, par le
Cadastre Minier, d’un avis favorable, et l’endossement de la cession sur le certificat du
Permis d'Exploitation au nom de la Cessionnaire.

Article3 : CESSION DEFINITIVE

Conformément à l’article 182 alinéa 1 du Code Minier, la présente cession du Permis
d'Exploitation des Rejets est faite par la Cédante à la Cessionnaire de manière
définitive et irrévocable, sans préjudice des dispositions applicables du Contrat
d'Association.

Article 4 : DECLARATIONS ET GARANTIES DE GECAMINES

Sans préjudice des dispositions applicables en l'espèce du Contrat d’Association, la
Cédante déclare et garantit à la Cessionnaire ce qui suit avec effet à la date des
présentes et à la date à laquelle le Cadastre Minier aura délivré l'original du Permis
d'Exploitation des Rejets endossé au nom de la Cessionnaire ct reflétant fa cession
opérée aux termes des présentes :

4.1 Organisation et Pouvoir

Elle est une société dûment organisée et existant valablement conformément
aux lois de la République Démocratique du Congo et elle a tous les pouvoirs
sociaux et la capacité de conclure le présent Contrat.

4.2 Non violation

La signature, la remise et l'exécution du présent Contrat ne contreviennent à
aucune loi, ordonnance, décret, règlement. autorisation ou jugement d’une
autorité compétente quelconque, ni à aucun contrat conclu avec des tiers ayant
force obligatoire à son égard.

43 Titulaire

Elle est le bénéficiaire et propriétaire exclusif du Permis d'Exploitation des
Rejets qui lui confère le droit de réaliser les opérations d'exploitation du cuivre
et du cobalt, ainsi que d'autres substances minérales connexes à l’intérieur du
périmètre minier couvert par le Permis d'Exploitation des Rejets.

4.4 Droits des tiers
Le Permis d'Exploitation des Rejets ne fait l’objet d'aucune sûreté, droit ou
nantissement, hypothèque, saisie, option. droit de participation, ou autre droit

ou charge quelconque (y compris, sans y être limité, le droit de préemption) en
faveur des tiers.

Contrat de Cession du PER 652

\n

n
Ve

Le périmètre minicr sur lequel se trouvent les rejets couverts par le Permis
d'Exploitation des Rejets est libre de toute activité minière susceptible de
compromettre leur exploitation.

4.5 Dommage à l’environnement

(a) Avant l'entrée en vigueur du présent Contrat, aucun dommage n’a été
causé à l’environnement à la suite des activités de recherches et/ou
d'exploitation de GECAMINES.

(b) A sa connaissance, pendant la période sus-évoquée, elle s’est conformée,
a respecté et exécuté toutes les obligations environnementales ct de
réhabilitation en rapport avec le Permis d'Exploitation des Rejets.

4.6 Taxes

Elle a payé intégralement toutes les taxes et autres montants et droits
quelconques relatifs au Permis d'Exploitation des Rejets dus à l'Etat et à sa
charge, y compris, sans y être limité, les droits superficiaires annuels par carré,
exigibles avant la date des présentes,

4.7 Cause de déchéance

Le Permis d'Exploitation des Rejets est actuellement légalement valable et elle
n’est au courant d’aucune circonstance ni d’aucun fait susceptible d'entraîner la
déchéance, l'annulation ou le non-renouvellement du Permis d'Exploitation des
Rejets ou d’imposer des restrictions sur les recherches ou l’exploitation en
relation avec le Permis d'Exploitation des Réjets ct, sans limitation, les
dispositions du Code Minier et du Règlement Minier (Décret n° 038/2003 du 26
mars 2003) ont été respectées.

4.8 Données et Informations

Elle a mis à la disposition de la Cessionnaire toutes les données et informations
pertinentes en sa possession, à la date d'entrée en vigueur, concernant le Permis
d'Exploitation des Rejets.

Article 5 : DECLARATIONS, GARANTIES ET ENGAGEMENTS DE LA
CESSIONNAIRE

La Cessionnaire garantit, déclare et stipule au bénéfice de la Cédante que.
préalablement à la date d’entrée en vigueur du présent Contrat :

5.1 Organisation et Pouvoir

Elle est une société dûment organisée et existant valablement conformément
aux lois de la République Démocratique du Congo et elle a tous les pouvoirs à [7

À Contrat de Cession du PER 652 Page 3 sur 1
sociaux et la capacité de conclure le présent Contrat. Elle est notamment
éligible à une cession de droits et titres miniers.

5.2 Non violation
La signature, la remise et l'exécution du présent Contrat ne contreviennent à
aucune loi. ordonnance, décret, règlement, autorisation où jugement d’une
autorité compétente quelconque. ni à aucun contrat conclu avec des tiers ayant
force obligatoire à son égard.

5.3 Prise en charge des obligations de la Cédante
Conformément à l’article 182 alinéa 5 du Code Minier, la Cessionnaire
s'engage à assumer toutes les obligations de la Cédante vis-à-vis de l'Etat

découlant du Permis d'Exploitation des Rejets.

Article 6: 1

DEMNISATION

Les Parties s’indemniseront réciproquement contre toutes pertes, responsabilités,
réclamations, dépenses, charges et frais supportés ou encourus par lune où l’autre en
rapport avec ou découlant de la violation de leurs déclarations ou garanties respectives
fournies aux termes du présent Contrat où du défaut de l’une ou de l’autre de se
conformer à toutes autres obligations qui lui incombent aux termes du présent Contrat.

Article 7 : FORMALITES DE MUTATION

7.1. La Cédante sera tenue d'accomplir avec diligence (ou de faire en sorte que
soient accomplis) tous actes et choses et de signer et remettre (ou de faire en
sorte que soient signés ou remis) tous documents que la Cessionnaire pourrait
raisonnablement demander, avant ou après la date des présentes, afin d’exécuter
etou de donner effet au présent Contrat et à la transaction envisagée aux termes
du présent Contrat.

7.2. La Cédante convient que dès la signature du présent Contrat par les Parties. la
Cessionnaire pourra, soit par elle-même, soit par un mandataire, entreprendre, à
ses frais, les formalités requises en vue de l’enregistrement de la cession du
Permis d'Exploitation des Rejcts et de l’endossement de la cession sur les titres
miniers cédés par le Cadastre Minier au nom de la Cessionnaire.

Article 8 : ACCORD INTEGRAL

Sans préjudice des dispositions applicables en l'espèce du Contrat d'Association, le
présent Contrat remplace toutes les déclarations. arrangements ou accords antérieurs
entre les Partics, écrits ou verbaux, relativement à son objet ct contient l'accord
intégral des Parties.

Contrat de Cession du PER 652 Page 6 sur 10
Article 9 : ANNEXES
Le certificat. les coordonnées géographiques, ainsi que les extraits de la carte de
retombe minière afférents au Permis d'Exploitation des Rejets sont joints en Annexe À
et font partie intégrante du présent Contrat.

Article 10 : NOTIFICATIONS

Toute notification, demande ou autre communication à faire aux termes du présent
sera envoyée par écrit et sera présumée avoir été valablement faite si elle a été
: par envoi postal recommandé prépayé ou par porteur avec accusé de
réception aux adresses indiquées plus haut ou à toute autre adresse que la Partie
destinataire aura indiquée par écrit à l’autre Partie.

Article 11 : DROIT APPLICABLE ET COMPETENCE

Le présent Contrat est régi par le droit congolais. Tout litige relatif au présent Contrat
ou en découlant sera tranché par les tribunaux compétents de la République
Démocratique du Congo.

Article 12 : ENTREE EN VIGUEUR

Le présent Contrat entre en vigueur à la date de sa signature.

EN FOI DE QUOI, les Parties ont signé le présent Contrat en date du... 2010, en
six (6) exemplaires originaux, chacune des Parties reconnaissant en avoir reçu un (1).
les quatre (4) autres étant réservés pour les formalités d’authentification et de
mutation,

Pour La Générale des Carrières et des Mines

y À j
TT ) le (2, 12
C__ Ke Sn =—
sumani Sekimonyo

teur Directeur Gétéral a.i. Président du Conseil d'Administration

Calixtg/Mukasa Kalemb
rénes

4 ( UE

CE à cri AT
Kabongo Boaga | ra LTÉE 0 es Wetshorjgunda
Administrateur 7 _Aûn ministrateur

Contrat de Cession du PER 682 Vage 7 sue 10
Ce

ANNEXE A
CERTIFICAT D'EXPLOITATION N° CAMI/CER/5540/2009

V
31 de Cession du PER 652

Page 8 sur 16
le k e

SelvalGeiu Saued Lo ua Mb Sao SexBuUE Sp Bu Sup &SUÉeI FO 2 80 ap sop ne #AUod 660 LOIS BL SLATIU S3Q ROLLVLIO KE G LYOIAILEZD USE np aInapzun uoneypous ayroL Ÿ
S13r24 S30 NOLLYLIOTdX2.0 SIriézd LOS ep n:94 ue cauroge suogesdo
LUI lUSwIÉeU np 265 ajaiue] 8p uonesdde ue Ab qui ann eo ep auemnmn ne. ME 1584 -

SERDERES SURUE

SSP AAAAULOIAUD AIALIOUD US SSII € ESA JURUÉQE APP IA AL NP A BMGEUD NP SUONSOP SA JaPAÉSEL ap nue 8

7e

AÜNVANN UP-uof

LITE al ESUASUNE » 10

D avuanao ypaomna |
|
h

“LHOIALEUAD 45314 nQ que1Gapu
aavd JL} Nb J aX3UUES,] SULQ SaS11091 J10S AUS HQNQ SIAUMIOS S3Q sanbiitr16035 833101001002 533€

TÉL ag annqout ‘rremi0 aq BINSIQE PASEUNNT 8Q 3110}11D 3] SULQ S3UJS 891123 5j 3Q 260410)
SAR S4q NOXIMIO TAXE SINULA HR 19/90, puvs1vy AUS NQ AINSI] L ‘17407 9 Axa ‘saurais sajpiaunt
SOUPISQUS  SAQ LONLJIONANS,Q 33 Juautatdo]aqsg 3Q ‘safia(Jar 3Q XUPQA sa] “cé /50/70 ne 2002/60/90 nq ‘131ÿ3y9,9
JISUNXS JI01Q 9] 913JN02 1] mb SIALAE 47 Jua53a 3] nULJa 357

2} 3Q LOU Nb ‘259 QÙ SLAEN
01730 JUEJIO 321}J0,Q HONALNSUE,Q NOISNACE V] 3Q 32 JUPUSIT UF

"GONG/DÉS SE HRO/ VE

SLIAE FAQ NOLVLTO TAXE, C VOILE)
USINIM 34L8V0V3

CRROD NO NDILPMONNAC TOMIAN AU

Ft euh Lo bre,

ANNEXE B

COORDONNEES GEOGRAPHIQUES DU PER 652

Contrat de Cession du PER 652

Page 9 sur 10
REPUBLIQUE DEMOCRATIQUE DU CONGO
CADASTRE MINIER
éphone: ON GENE
pain in Gn REETION GENERALE
Email info ass Vubu, GOMBE
Website: KINSHASAI
LISTE DES COORDONNEES GEOGRAPHIQUES
itre 652
ype Permis d'Exploitation des Rejets
itulaire  Gecamines
Localisation Katanga, Kolwezi, Mutshatsha
Annexe 1
[ Longitude Latitude _ |
Sommets Deg Min Sec Deg Min Sec
1 25 23 00.00 -10 38 00.00
2 25 | 23 00.00 -10 36 90.00
[3 |__25 24 30.00 -10 3% 00.00 |
4 25 24. 30.00 -10 | 35 00.00
5 25 26 30.00 - 10 35 00.00 |
ê 25 26 30.00 -10 36 | 00.00
7 … 25 28 00.00 - 10 36. 00.00
8 25 28 00.00 -10 41 00.00
E 1 25 27 30.00 -10 Cal 00.00
[10 25 27 30.00 -10 41 : |_ 30.00
[11 | 25 27 00.00 -10} 41 30.00
42 : 25 27__| 0000 | -10 42 30.00
13 25 | 25 30.00 -10 42 30.00
114 25 26 | 30.00 -10 41 | 3000 |
15 _ 25 26 00.00 -10 41 30.00
[16 | 25 26 00.00 -10 | 41 00.00
[17 25 27 00.00 -10 41 __] 00.00
| 18 25 27 00.00 -10 | 39 00.00
119 25 24 30.00 -10 39 00.00

20 25 24 30.00 -10 38 00.00

: La Projection UTM

{

Cartes de Retombe  S11/25 Nombre de carrês 79

Datum WGS84 Pate d'Octroi 08/05/2002

ï
ka

VE 4
( Pagel2ot2
ANNEXE C
EXTRAITS DE LA CARTE MINIÈRE DU PER 652

pl

Cm de Cession du PER 652

Page HO sue 10
REPU

BLIQUE DEMOCRATIQUE DU CONGO
CADASTRE MINIER

DIRECTION GENERALE
Croisement des Avenues Mpolo Maurice et
Kasa-Vubu, GOMBE

Website: www.cami.cd NE
a
_ DE LA CARTE DE RETOMBE MINIERE
itre
Permis d'Exploitation des Rejets
iuleire  Gecamines
ocalisation Katanga, Kolwezi, Mutshatsha
l
pe
|
!
|
!
Cartes de Retombe  S11/25 ù G. Nombre de carrés 79
Datum WGS84 Date d'Octroi 08/05/2002
y Projection UTM Date de fin de validité 07/05/2022
ñ
[4

Pag 1012
REPUBLIQUE DEMOCRATIQUE DU CONGO |
CADASTRE MINIER

DIRECTION GENERALE
Croisement des Avenues Mpolo Maurice et
Kasa-Vubu. GOMBE

05 AUG 2010" nm. Kin:

KINSFHASA

Téléphone: 015 162618

fo@cami.cd

ACTE NOTARIE

L'an deux mil dix, le cinquième jour du mois d'août:
Nous soussignés Joseph AMISI MATONGO, Directeur Général “Adjoint du Cadastre Minier,
Kinshasa/Gombe, certifions que--------"-"""""""."
Le contrat de cession totale du 05 août 2010 conclu entre la Générale des Carrières et des Mines
« Gécamines », ci-après dénommée «la Cédante » et la Compagnie de Traitement des Rejets de
KINGAMYAMBO « METALKOL SARL », ci-après dénommée « la Cessionnaire »----
Dont les clauses sont ci-dessus insérées, nous a été présenté ce jour à Kinshasa par:
Monsieur Calixtte MUKASA KALEMBWE, Administrateur-Directeur Général a.i. de la Gécamines, titulaire
du PER n°652" """""""
Et Monsieur KABONGO BOANGA, agissant pour le compte de la METALKOL SARL, en vertu des
pouvoirs lui conférés par la Résolution n°4/AGC/08/2010 de l'Assemblée Générale Constitutive de
METALKOL SARL, tenue à Kinshasa en date du 03 août 2010.

Comparaissant en personne, en présence de Monsieur MANDZA ANDIA et Madame MULOBE BANZA-

réunissant les conditions exigées par ‘la

Lecture du contenu de l'acte susdit a été faite par nous, Notaire, aux comparants et aux témoins.

Les comparants préqualifiés ont déclaré devant nous et en présence desdits témoins que l'acte susdit tel
qu'il est dressé, renferme bien l'expression de leur volonté, qu'ils sont seuls responsables de toutes
contestations pouvant naître de l'exécution des présentes sans évoquer la complicité du Cadastre Minier
ainsi que de son Directeur Général Adjoint, agissant en tant que Notaire conformément aux articles 12
alinéa 12 et 182 du Code Minie

En foi de quoi, les présentes ont été signées par nous, Notaire, les comparants et les témoins et
revêtues du sceau du Cadastre Minier.--------"" "°°

SIGNATURE DES COMPARANTS SIGNATURE DU NOTAIRE
Calix ne : ALEMBWE Joseph AMISI MATONGO
PURER 2 TJ o—\
K 60 0jncn a
{ à Or
Vs 2 / SIGNATURE DES TEMOINS
MANDZA ANDIA MULOBE BANZA
En. aile.

DROÎTS j<
le dépôt :.

Suivant quittance n°6547/A8

Inscription au cahier d'enregistrement des demandes d'inscription des contrats de cession:
L'an deux mil dix, le 05 août.
Frais d'acte :

.….200................USD

LE NOTAIRE
ANNEXE E Statuts

2
(e

LA COMPAGNIE DE TRAITEMENT DES REJETS DE KINGAMYAMBO

(METALKOL)

Societé par Actions à Responsabilité Limitée

ACTE CONSTITUTIF ET STATUTS
LA COMPAGNIE DE TRAITEMENT DES REJETS DE KINGAMYAMBO

{METALKOL) \
Société par Actions à Responsabilité Limitée ee f
Acte Constitutif et Statuts Lé

ENTRE LES SOUSSIGNEES :
jé premiere part

LA REPUBLIQUE DEMOCRATIQUE DU CONGO, représentée, aux fins des présentes, par
ie Mimstère Ju Portefeuille en la personne de Madame Jeannine Mabunda Liongo Ministre, et
par lé Ministère des Mines en la personne de Monsieur Manin Kabwelulu Ministre, dûment
habiites pour ce are ci-après dénommée « ETAT »

te deuxième par

LA GENERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES ». entreprise
publique de droit congolais, créée par le Décret n° 049 du 7 Novembre 1995, immatriculée au
Nouveau Regetre de Commerce de Lubumbasht sous Je n° 453 et dont le siege social est
dtabi à Lubumbasht, au n° 419 Bouevard Kamanyala Lubumbash. en République
Pémocratique du Congo ci-aprés « RDC », en cours de transformation en société par actions
a résponsabihté hmitée par te Décret n° 09/13 du 24 avril 2009 établissant la liste des
entreorises pubhiques transformées en saciélés commerciales, établissements gublics et
services pubies, et régle temporairement par le Décret n° 091 du 24 avril 2008 portant
Mesure: nsitaires rétatives à la transformation des entreprises publiques. an application de
la Loin 7 du 07 juillet 2008 portant dispositions générales relatives à la transformation
des entraprises publiques, représentée aux fins des présentes par Monsieur Jean Assumani
Sekimonyo President du Canseit d'Admimstration et Monsieur Calixte Mukasa Kalembwe,
Administrateur Drecteur Général ad inténm. ci-après dénommée « GECAMINES »

LA SOCIETE IMMOBILIERE DU CONGO, société privée à responsabilité limitée de droil
congolais enregistrée au Nouveau Registre de Commerce de Lubumbashi sous le n° 0104M
et ayant son siège social au n° 419, Boulevard Kamanyola, à Lubumbashi en ROC
représentée aux hns des présentes, par Son Président du Conseil de Gérance, Monsieur
Zongwe Kiluba, Süment habilité. ci-après dénommée « SIMCO »

c-apres coflecthvement denommées « Groupe GECAMINES »

ge voisième pan

HIGHWIND PROPERTIES LIMITED, société de droit des les Vierges Bntanriques,
enregistrée sous le numero 1546858, ayant son siège saciai à Palm Grove House, PO Box

438 Road Town Tontola, représentée, aux fins des présentes, par Monsieur Sidney Attias
adrninistrateut

PAREAS LIMITED, société de droit des lles Vierges Britanniques enregistrée sous le numéra
1544110 avant son siége social à Palm Grove House, PO Box 438 Road Town Tortola,
représentée aux fins des présentes par Monsieur Sidney Attias administrateur ;

INTERIM HOLDINGS LIMITED, societé de groit des lles Vierges Britanniques enegistrée

sous le numero 1546886, ayant son siège social à Palm Grove House. PO Box 438 Road

PT 7
:
Page 2 Ÿ € F
Town Tortols, représentée aux fins des présentes, par Monsieur Sidney Attias
administrateur

BLUE NARCISSUS LIMITED, société de drait des Îles Vierges Bri ues, enrégistrée sous
le numero 1539548 ayant son siège social à Palm Grove House, PÔ Box 438. Road Town
Torola representéé. aux fins des présentes par Monsieur Sidney Attias. administrateur

2 aprés collectivement dénommées « Groupe HIGHWIND PROPERTIES LIMITED » ,

La te décidé de constituer une société par actions à responsabilité limilée, sous reserve de
autorisation agminmstratve prévue par la \égislation Congotaise sur les sociétés commerciales

TITRE | : FORME- DENOMINATION- SIEGE- OBJET - DUREE

Article Premier : Forme

La presente societé adopté la forme d'une société par actions à responsabilite limitée de drait
congolais Elle est soumise au regime de la législation en vigueur en ROC el aux présents statuts

Article Deux : Dénomination

La socièté est dénommée La Compagnie de Tratement des Rejets de Kingamyambo Sart, en
abrége «METALKOL» ci-aprés la « Société »

Articté Trois : Siege social

Lé Siege social de ia Societe est établi à l'immeuble Interfina, 1er étage, Boulevard du 30 juin, n° 8
Commune de 13 Gombe Kinshasa en RDC. li peut être transféré en tout endroit de {a RDC par
décision ou Conséi d'Administration De même, la Société peut établir par décision du Conseil
à Admin tion des sieges d'exploitation. succursales, agences et départements en RDC ou à
l'étranger, avec dans ce dernier ças. l'approbation de FAssemblée Générale votant à 13 majorité
des quatre cnquiémes el sans que les succursales, agences et départements ainsi créés ne
aurssent déroger de la duection et du contrèle du siège social

Article Quatre : Objet

La Societe à pour objet l'étude et le traitement des anciens haides et ternils existants,
stockés à Kingamyambo. dans la Vallée de la Musonoi, à Kasobantu et a Kolwezi,
dans la province du Katanga, en RDC, ainsi que la production et la commercialisation
des substances minérales valorisables contenues, ci-après les « Rejets de
Kingamyambo »

La Société peut aussi effectuer toutes opérations d'études. de prospection, de recherche
o exploitation de toutes substances minérales, ainsi que toutes opérations de concentration et
de lanement métallurgique et chimique, de transformation, de commercialisation
d'exportation de ces substances et de leurs dénvés pour son compte ou pour le compte des
Uers, ainsi que toutes autres opérations connexes de nature à favonser la réalisation de cet
obiet

La Société peut égaiement participer à toutes opérations qui, directement etiou indirectement,
sont en relation avec cet objet et qui sont de nature 4 favoriser l'accroissement de son
patnmone el les intérèts des achonnaires

“à #

ce Tek

Page 3

Ete peut s Inléresser par toutes vales dans toutes affaires, entreprises et/ou sociétés ayant un
objet identique similaire ét'au connexe, etlou qui sont de nature à f: 4 le developpement
de son entrepnse et l'accroissement de son patrimoine

Cet objet pourta être modihé par la suite par décision de l'Assembiée Générale des
achonnaires délibérant dans lés condilions requises pour les modifications aux Statuts
comme précisé à l'aticle 37 {c) cr-dessous et conformément aux dispositions du contral
d'association signé par les actionnaires en janvier 2010. ci-après le « Contrat d'Associalion »

Article Cing Durée

La Gécieté est constituée pouf une durée de trente (30) années prenant tours à la date de
l'autorisation admuustrative prévue par la législation sur les sociêtés commerciales. La durèe
de la Suocete pourra être prorogée pour la durée des titres mœiniers de recherche el
“exploitation et de leur renouvellement, qui lu seront octrayès ou en cours d'actroi, sous
réserve àe l'application de la législation sur les sociétés commerciales.

La Sociele peut être dissoute par anticipation ou prorogée successivement par décision de
l'Assemblée Générale des actionnaires delbérant dans les conditions requises pour les
modifications aux Statuts comme précisé à l'article 37 (ci ci-dessous et aux dispositions du
Contrat d'Assocration Une année avant la date d'expiration de la durée de la Société, une
Assemblée Generale extraordinaire des actonnaïres examinera l'opportunité de la proragation
ue la Societe La Société peut s'engager et stipuler, si nécessaire, pour un terme excédant sa
duree sous réserve de sa prorogation :

La Sacrele ne sera pas dissoute du seut fait de la dissolution, de la faillite ou de l'interdiction
d'un actionnaire

TITRE Hi: CAPITAL SOCIAL - ACTIONS - OBLIGATIONS

Article Six : Capital social

Le Capial Social est fixé 4 la somme équivaiente en Francs Congolais de vingt millions de
Dollars américains {USS 20 000 000) et est représenté par vingt mille (20 000) actions d'une
valeur nominale de l'équivalent en Francs Congolais de mille Dollars américains (US$1 G00}
chacune Les dix mille (10 000) actions sont squscrites comme suit

ti L'ETAT souscrit au capital social & concurrence de l'équivalent en Francs Congolais
d'un rallion de Dollars améncains (US$1 000.000) et se voit attibuer mille (1 600)
actions de catégone « C ». soit 5% du capital social

:,  GECAMINES souscrit au capital social 4 concurrence de l'équivalent en Francs
Congoiais de quatre millions de Dollars améncans (US$ 4.000 000} et se voit attnibue:
quatre mie 14 600! actions de catégorie « À ». soit 20% du capital social

ia} SIMCO souscrit au capital sacial à cancurrence de l'équivalent en Francs Congolais d'un
ruillon de Dolars améncains (US$1 000 000) et se voit attribuer mille [1 000] actions dé
categorie « À », soit 5% du capital social

il HIGHWIND PROPERTIES LIMITED souscrit au capital social à cercurrence de
lequivalent en Francs GCongoiais de onze millions de Dollars américains
US$ 11 100 0001 et se voit attribuer onze mille (11 00D) actions de catégorie « B» sait
58% du capital social

{
Page 4 b

vi PAREAS LIMITEU souscrit au capital social à concurrence dé l'équivalent en Francs
Congolais d'un raillion de Dollars américains {US$1 060 000) sg voit attribuer mille
{1 000) actions de catégorie « B ». soit 5% du capital social.

ivi} INTERIM HOLDINGS LIMITED souscrit au capital sacial à concurrence de l'équivalent
en Francs Congolais d'un milson de Dollars améncains {US$1 000 000) et se voit
attribuer mille (1 000] actions de catégorie « B ». soit 5% du capital social

vi BLUF NARCISSUS LIMITED souscrit au capital social à concurrence de l'équivalent én
Francs Congolais d'un million de Dollars américains (US$1 600.000) et se voit attribuer
mille 11 900) actions de catégorie « B », soit 5% du capital sacial

Les soussignées declarent que lé capital social est souscrit en entier, que chacune des vingt
mike 120 100: actions à été libérée à hauteur d'un cinquième par un versement en numéraire
de la manière spécifiée a l'anicie 2 du Contrat d'Associalion

Article Sept : Acuüons

Les acUONS FeSteron nominatives Jusqu'à leur entiere libération n'existe aucune différence dans
les droits el privilèges accordés aux actions.

Article Huit : Appels de fonds sur les actions

Le

Conseil d'Agmimstration procéde aux appels de fonds sur les actions non entièrement
fbèrees au moment de leur souscription, en détermine tes époques de versement et en tixe le
montant dans un avis envoyé par lettre recommandée ou par porteur, avec accusé de
pion au moins trente (30) jours avant l'époque fixée pour le versement

sé

Tout versement non ettectué à la date de son exigibihté produira de plein droit, par la Seule
écheance du larme, sans mise en demeure ou action judiciaire, un intérêt calculé au taux de
sx pourcent (6%: l'an à la charge de l'actionnaire retardatarre. Les droits attaches aux titres
resteront en suspens jusqu'au jour du paiement du principal et des intérèts

Les acomptes verses par Un actionnaire en retard sont mputés dans l'ordre sur es Intérêts
dont ii demeure redevabie et sur le principal afférent 4 l'ensemble des actions quil possède et
sur lesquelles un appel de fonds a été fait

Apres un second avis resté sans effet, pendant un second mois. le Conseil d'Administration
pourra prononcer la déchéance de l'actionnaire en retard de paiement êt dans ce cas faire
vendre ses litres en bourse ou hors bourse, sans préjudice au droit de lu réclamer le restant
dù au 4 devoir ainsi que tous dommages et intéréts éventuels

Le Conseil d'Admimstration peut auloniser les actonnares a libérer teurs titres par

antcipatof dans ce cas. 1 détermine les conditions auxquelles les versements anticipés sont
admis

Article Neut : Propriété des actions

La proprèle des actions nominatives s'établit par une inscription dans le registre des
achonnaires tenu au siège social Le registre peut être consulté par les actionnaires

Eté de htres possédés par chacun d'eux, la daté et le montant des versements effectués
la date dés transtens ou conversions

= ZK ,

Page 5 ! 4

istre contient les indications suivantes . là désignation précise des actionnaires, V4

Vis-a-vis de 3 Société le nantissement des actions s opère par linsenption dans l'un des
registres ?

f
Vis avis de la Saciété les transferts dé titres nominatifs sopérelut lusivement par une
déciaration inscrite dans le registre des actionnaires, ladite déclaration &lant datée et signée

par le cédant et ie cessionnaire au leurs mandataires agissant en verlu de pouvoir dant il doit
être qustifie

Il est lousiote à la Société, d'accepter et d'inscrire dans le registre un transteñ qui serait

constaté pat correspondance où d'autres documents établissant l'accord du cédant ou du
cessiannaire.

Aucun transfert d'achons non entiérement libérées ne peut avoir heu sans respecter les
csposiions de l'article 10 des Statuts

: l'est délivré aux titulaires d'insénptions nominatives, un certificat non transmissible, constatant

linsenphan au registre des titres qui leur appartiennent, Ce certificat indique les numéros de
leurs dtres

Chaque cerulicat est reshiué. annulé et remplacé chaque fois qu'il y a transfert même partiel
des achons auxquelles 1! se rapporte

Article Dix : Principe général relatif à la cession d'actions

Les cébsions d'actons ne peuvent intervenir que dans le respect des modalités et des conditions ci-
aprés

Un actionnaire peut céder ses actions a une Société Affliée dudit actionnaire à tout moment

sans le consentement des autres aclionnaires, si l'actionnaire et la Socièté Affiliée souscrivent

a l'égard des autres actionnares les engagements suivants

41 la Socëté Affiiée demeurera une Société Afflièe aussi longtemps qu'elle détiendra les
actions

a2 s la Somete Affiée cesse d'élre une Socièté Affiiée. elle recédera les actions à
actionnare auquel elle était affiiée ou à une autre Sociète Affiiée de cet actionnaire. qui
prendra le même engagement 4 l'égard des autres actionnaires ,

a3 la Societe Affliée sera par ailleurs lée. par les dispositions du Contrat d'Association et

ä4 l'achonnave qui cède ses actions à une Société Affiiée en informara préalablement les
autres actionnaires en justifiant la qualité de Société Affiiée du cessionnaire

Cessions avant la Date de Production Commerciale

Aucun actionnaire ne pourra cèder tout ou partie de ses actions avant la Date de Production
Commerciale

Dron de Préemption
2 1 Oftre d'un Tærs

Apres la Date de Producbon Commerciale, un actionnaire {ie « Cédant ») peut céder tout
ou pare de ses actions à un tiers, S'il a reçu une otfre ferme écrite {| Offre du Tiers») L
d'uve personne de bonne foi agissant dans des conditions concurrentielles (« lOffrant»)
proposant d'acquérir tout ou partie des actions qu Cédant (es actions dont la cession es:
(fl ans proetèe sont dénommées ci-après les « Actions du Cédant»), cette offre n'étant
\ De" subordonnée qu'à de conditions suspensives raisonnabies, et s1 le Cédant a reçu des L

assurances satisfaisantes que l'Offrant est financièrement capable d'exécuter les termes

Pageë Î Z K (
de l'Offre du Tiers L'Offrant doit également s engager à adhérer au Contrat d'Association
‘sous reserves des modifications du Contrat d'Association que rendrait nêcessaues le fait
que le Cedant cesse d'étre actionnaire les autres dispositifns du Contrat d'Association
réstan inchangees}. L'Offre du Tiers devra être irévocablt une période d'au moins
quatre-vingt 85) jours

5 Offre du Cédant

Dans les dix (10) jours de la réception de l'Offre du Tiers. le Cédant adressera une copie
de celle ci aux autres actionnaires (les « Autres Actionnaires»). en MÊME temps qué 53
arapre offre de vendre les Aclions du Cédant aux Autres Actionnaires aux mêmes lermes
et conditions (Offre du Cédant»}, proportonnellement à leurs parucigations respectives
dans la Societe calculée sans tenir compte des actions offertes

Lroù de Pr

emption

Les Autres Actionnaires disposeront d'un droit de préemption sur toutes (mais seulement
toutes} les Actions du Cédant offertes et devront exercer ce droit dans les trente (30)
jours à compter de ls date de l'Offre du Cédant, moyennant nobfication écnie adressée
au Cédant, etant entendu que les Autres Actionnaires pourront librement cèder entre eux
leurs droïs de préemption

Acceptathon de l'Offre du Tiers

&: dans le délai précité de trante jours, les Autres Actionnaires n'ont pas accepté ou n'ont
accepté que partiellement l'Offre du Cédant, cette offre sera présumée refusée dans son
ensemble et le Cédant pourra accepter l'Offre du Tiers et conciuré ainsi la cession avec
l'Offrant

cas les actionnaires et la Socièté prendront toutes les mésures et accompiiront
formalités nécessaires pour que l'Offrant sait enregistré dans les livres de là
Socièté en qualité d'actionnaire de la Société, sous réserve de l'engagement écrit de
l'Offrant d'être tenu par tous les termes et conditions du Gentrat d'Assacistion

Absence de Vente à l'Offrant

Si la cession entre le Cédant et l'Offrant n'est pas conciue dans les quarante {40) jours
suivant 1e refus ou le refus présumé {en cas d'acceptation partielle) des Autres
Actionnaires de l'Offre du Cedant, le Cédant ne pourra vendre tout ou partie de ses
achons à un Lers que sit satisfait à nouveau a l'ensemble de la procédure prescrite au
présent artcie 10 y compns te droit de préempton

6 Renoncaton

Chaque actonnaire peut. en tout temps, moyennant l'énvoi d'une notification écrite.
rengncer au dron de se voir offrir des actions en vertu du présent article 10 soit, de façon

générate soi, pour une période de temps donnée

57 Conditions Ge a Vent

Sauf si d'autres conditions de vente sont convenues entre les actionnaires. les termes
conditions de vente entre actionnaires en venu du présent article 10 seront les suivants

| De EE? TK |

Page 7 [

Pax de Vente /

Le prix de vente sera payable intégralement par ie à laidate d'exécution
de l'opération lou, le cas échéant, par remise de certifäts d'actions étabhs au nom
appropoé représentant les actions d'une snciété par actions) en échange de la
cession des actions vendues, libres de tautes Charges

Exécuuon

La vente sera exécutée à 10 heures du malin [heure lncalg), au siege social de la
Société 1e 49eme jour suwant l'acceptation par les Autres Achonnaires de l'Offre du
Cédant

Démissions

A ia oate de l'exécution de la vente, le Cédant provoquera s'il a cédé l'ensemble des
ses actions, 3 démission de ses représentants au Conseil d'Admimstration 1]
provaquèers également ia démission des geslonnares qu'il a présentés. Le
cessionnaire sera subrogé dans tous les draits et obligations du Cédant en ce
compris, Sans que cette énumératon soit hmitative, le droit de nommer, selon le cas
le President le Vice-Président, les administrateurs evou l'Administrateur-Deléqué qu
Administrateur Déiègué Adjoint ou encore tes membres du Comité de Direction.

Paiement 4 la Banque

Site Cedant refuse où s'abstient de conclure la vente pour quelque raison que ce soil.
les Aulres Actionnaires auront le droit, moyennant parement du prix d'achat au crédit
du Cédant auprés de toute banque agréée en RDC, de signer et d'émettre, au nor et
pour le compté du Cédant, tel acte de démission et autres documents pouvant être
nécessares souhaitables pour parfaire {a cession.

Droit de preempiion en cas de changement de contrôle

Rien dans le présent aructe n'empêche ou n'affecte (tant avant, au jour où après la
Date de Produchon Commerciale) la libre cession des actions de loute société
détenant diréclement où indirectement des actions dés membres du GROUPE
HIGRHAIND PROPERTIES LIMITED

h Toutefois, si un tiers (« Tiers Acheteur») fait une offre de bonne tai d'acquerir plu de
cinquante pourcents (50 %) du capital social et des droits de vote d'un actionnaire, et
que celui-ci souhaite accepter une telle offre, cet actionnaire, (l'« Actionnaire Vendeur
»1 notera les Autres Actionnaires une telle offre et leur offnra de leur céder toutes
ses acucns dans la Sociète {les « Actions à Vendre») étant entendu que l'offre du
Ters Achéteur devra énoncer un pnx distinct pour les Actions à Vendre {le « Pnx de

nte »|

Une tele notficalion {une "Notification de Transfert ») constituera une offre de vante
des Acuons à Vendre aux Autres Actionnalres et devra

donner les détails relativement au Tiers Acheteur ayant communiqué une telle
offre 4 FActionnaire Vendeur, et É

inciure un certificat écrit de deux dirigeants de l'Actannaire Vendeur énonçant |
que l'offre est une offre de bonne toi d'un actionnaire n'ayant pas de her avec L

Page 5 4 LK

'Achonnare Vendeur et que le prix et les autres termes sont des termes établis
de bonne foi

Cr

ga Sile Tiers Acheteur ne fait pas d'offre distincte paur les RE à Vendre, le prix des
Achons à Vendre {a Prix de Vente»h sera déterminé par un cabinet d'audit
independant internationatement reconnu, désigné par l'Achonnaire Vendeur et las
Autres Aclonnaires

45 Le caninet d'audit devra déterminer ie Prix de Vente qui sera au moins égaie à la
valeur du marche, étant entendu qu'en aucun cas le Pnx de Vente ne pourra être
inféneur à la vateur comptable de l'Action, en ce compns les Capitaux propres les
benehces non répartis et les réserves

16 Cette évaluahon lera l'Achonnaire Vendeur et les Autres Actionnaires Si l'Actionnaie
Vendeur er les Autres Aclonnaires ne parviennent pas à se mettre d'accord sur le
choix du cabinet d'audit, l'évaluation sera décidée dans le cadre de l'arbitrage vise 4
faricle 46 du Contrat d'Association Une fois le Pnx de Vente determiné l'Actionnaire
Vendeur notifiera ledit prix aux Autres Actionnaires {une « Notification de Transfert")
qui constituéra une offre de vente des Actions à Veañre aux Autres Actionnaires

Cr Une Nolitcation de Transfert, une tois donnée. ne peut plus être retirée et ne peut
pas sauf avec l'accord écrit des autres Actionnaires, être modifiée

LE L'Acuonnaire Vèndeur devra communiquer aux Autres Actionnaires, aux frais de
lAcuonnaire Vendeur, taute information et preuve raisonnablement requises par écrit

pat les Autres Actionnaires pour les besoins de la confirmation de l'identité du Tiers
Acheteur et de la bonne foi de l'offre

4 Dans es vingt (20) jours ouvrables de la réception de la Notification de Transfert {la
Penode d'Acceptaton"} les Autres Actionnaires devront notfier à l'Actionnaire
Venoeur, par éCN, si

18 acceptent l'offre au Prix de Vente où à tout aufre prix qui aura fait objet d'un
ccord entre les Autres Actionnaires et l'Achonnaire Vendeur au cours de la

Pénode d'Acceptation, OÙ si

a

- vs déclinent l'offre

1N Siles Autres Actionnaires acceptent l'offre. ils seront dans l'obligation d'acquèrir jes
Action 4 Vendre suite à la notification écnte donnée à l'Actionnaire Vendeur faisant
pan ge leur atéeptaton de l'offre. La réalisation de la vente et de l'achat des Actions À
Vendre aura lieu (sauf si les Autres Actionaires et l'Actonnaire Vendeur en
conviennent autrement) à une date corespondant à dix {10} jours calendaires à
compter de la notification tate par les Autres Actionnaires à l'Achonnaire Vendeur et
ce à l'heure el au lieu que les Autres Actionnaires auront raisonnablement spécifiés

en noufant par écnit FActionnaire Verdeur au moins soxante-douze (721 heures =
laval

î En cas de manquement des Autrés Actionnaires d'actèpter ou de décliner l'offre dans 4
tes vingt 120) jours ouvrables décris ci-dessus au dans l'hypothèse où l'engagement Z
des Autres Actonnairés ne portérait pas sur l'intégralité des Actions a Vendre, Ils,

seront considérés comme ayant décliné l'offre. - K |

. L
Le :

€

Article Onze : Droits des Actionnaires - Indivisibilité des actions

435 Chaque actonnare peut, en tout temps, moyennant l'envoi dune notification écrite
renoncer au droit de se voir offrir des actions en vertu du présent.amticié 10, soit, de
façon généraie, soit, pour une périade de temps dannée,

à Les dispositions relatives au droit de préemption dec ciseaux ne S'appliqueront
pas au cas où le contrôte de l'Actonnaire Vendeur GECABHNES doit étre transféré à
une entuté légale de drot public congolais autre que l'Etat congolais, étant entendu
qu'au cas où au mains 50% du capita! social de ladite entité légale de droit public
congolais devait être tansféré à une entité légale dont le capital Socrai el les droits de
vote ne seraient plus contrôlés disectement où indirectement, par l'Etat congolais ou

une entité de droit public congolais, le drait de préemption dèciit i-dessus trouvera à
s'appliquer

Droit de preempton en cas de gage.

Sans preudtee des autres dispositions du Contrat d'Association. un achonnaire (le « Débiteur
Gagisté »1 pourra gager au grever de toute sûreté tout ou parhe de ses actions Îles « Actions
Nantes ») au profit de toute personne (le « Créancier Gagiste »j si ce gage où cet autre
engagement prévoi expressément qu'il est subardonné au Contrat d'Association et aux droits

4 Autres Actionnaires tirent du Contrat d'Associaton et que le Créancier Gagiste
s'engage 4 permettre , en cas de défaillance du Débiteur Gagiste la cessian par ie Débiteur
Gagiste des Actions Nantes de préférence aux Autres Actionnaires. s'ils le souhaitent, où à
loute personne quelconque qui pourrait être autorisée confermément à l'articte 10 à acquérir
les Actions Nanties moyennant paiement au Créancier Gagiste de toutes les sommés dont
ces actions garantissent le parement

Dés à présent le Débiteur Gagiste autorise irrévocablement un tel paiement et s'engage à
céder les Actions Nantes conformément au présent article, l'acquéreur des Acrnons Nantes

étant dans cas subrogé dans les droits du Créancier Gagiste envers le Débiteur Gagiste au
utre des semmés payees »

Conditions de la cession

En tant que condition nécessaire pour que le Vendeur soit libre de toute Gbhgation aux termes
du Contrat d'Assocaton, la cession d'actions d'un äctionnaire à un ters est soumis fi) à
l'engagement écrit du cessionnaire d'être tenu par tous les termes, conditions al engagements
du Contrat d'Assocration (il) au paiement des droits dus à ['Etat

Au cas vu GECAMINES céderait tout ou partie de ses actions

CAMINES contmuera à bénéficier, pendant la durée du Contrat d'Association, des
draits #1 engagements shpulés aux articles 5.4. 10 1{) et 22,

92 GECAMINES testera tenue, pendant la durée du Contrat d'Association par les

déclarations, garanties, engagements et obhgations slipulés aux arucles 52 107 (ai
19 pi, 10 di 22 et 23

Les achonnaires ne sont engagés que jusqu'à concurrence de leurs apports

La possession d'une action emporte adhésion aux Statuts, au Contrat d'Association e! aux,
décisions des Assemblées Générales 7 g
TA

Page 10

L.
«
Les actions sant ndiwvisibles et la Société ne reconnait qu'un seul propriétaire par action.

Sous rése
une actic

ve des disposibons du Contrat d'Associstion les droits et obligations attachés a
la suivent en quelque main qu'elle passe
ÜUH

& pluge srsonnes ont dés droits sûr une même achon, d'éxercice de ces droits est
suspendu jusqu CE qu'une Seule personne soit désignee comme étant à l'égard de ia
cièle. propriétaire de l'action

F& {

Les hertiers et sreantèrs d'un actionnaire ne peuvent, pour quelque raison que ce Soi
provoquer lapposiion de scellés sur les biens et valeurs de la Société, en demander
hinventaire age ou la lictaïon qu s'immiscer dans l'administration. Pour l'exercice de

rs droits, 18 dorvent se reporter au bilan et aux décisions de l'Assemblée Generale des
actionrain

"

Article Douze : Augmentation du capital, droit de prètérence et réduction du capital

s préjuuice des dissositions du Contrat d'Association

capiai social peut être augmenté en une où plusieurs fois, soit par la création d'actions
nouvelles en représentation d'apports en nature où en espêces. sait par l'incerporalon au

capital de toutes réserves disponibles et par leur transformation an actions, ou par tout autré
moyen

les actans nouveles émises à la suite d'une augmentatn de capitai en nature où en
numéraire seront offertes par préférence aux propriétaires d'actions existant au jour de
Leémission, au prorata du nombre d'actions appartenant à chacun d'eux. dans le délai et aux
conditons fixes par le Conseil d'Administration

dans |
ce nc

ces ou l'un ou plusieurs des actionnaires n'exerceraient pas leur droit de préférence,
de preference bènéficisrat aux autres actionnaires au prorata des pourcentages
d'actions qu'is déhennent

apitai peut egaiement être réduit pour quelque cause el de quelque manière que ce soit,
notamment par voie de rachat d'actions ou de réduction de leur valeur nominale ou ençore au
sen duné réduction du nambre des titres.

augmentation où 13 reduction du capital sera faite en vertu d'une délibération de l'Assemulée
Genérale Extraordinaire statuant dans les conditions prévues par l'articie 37 (C} ci-dessous,
qui fixera les conditions d'émission des actions nouveiles ou de la réduction fu capital et

donnera pouvor au Conseil d'Administration pour {à réalisation de l'augmentation où de la
reduction où capital

aucune action nouvelle ne pourra être émise au-dessous du pair,

tes aclons sousçries sont libérées à raison d'au moins Vingt pour cent (20%) à la date de leur
phon

Article Treize : Obligations et bans de caisse

3 Sotiete, par décision du Conseil d'Administration, peut créer où émettre des obligations eVou des
bons de caisse Sans préjudice des disposdions du Contrat d'Assaciaton et ratarnment de son
2 23 le Consen d'Administration détermine le type et le taux d'intérêt, le mode et l'époque de
tamorissement e du remboursement des obligations et bons de caisse. (es garanties speciates qui

sérarmni affeciees à ceux-ct ainst que toutes autres conditions 0e leur création ou émission Les

SET Page 11 LL: /
Ÿ k

abiganons Où bons de caisse au porteur sont signés par deux administrateurs, lune de ces
natures où toutes l8s deux peuvent être apposées au moyen de sceaux

TITRE Ill : ADMINISTRATION - DIRECTION - SURVEILLANCE (

Article Quatorze : Conseil d'Administration F4

‘ La Societe est administrée par un Conseil d'Administration composé de huit {8) membres élus
par l'Assemblée Générale Les administrateurs, qu'ils soient actionnaires ou non sont

désignés pour une durée Indéterminée et exerceront leurs fanctions jusqu'à la désignation de
BUTS SUCCESSEUrS

Caing 1%) adimmistraleurs sont élus parmu les candidats présentés par les actionnaires de la
catégorie « B » et trois (3) adrmmistrateurs sont élus parmi les candidals présentés par les
actionnaires de la categorie « A»

Article Quinze : Vacance

En cas de vacance due à une démission, un dècès d'un administrateur ou toute autre cause, ||
est pourvu temporairement à son remplacement par tes actionnaires du Groupe GECAMINES
pour les agministraleurs le représentant et par les actonnaires du Groupe HIGHWIND
PROPERTIES LIMITEO pour les administrateurs représentant ce dermer

L'admimsirateur désigné dans les conditions a-dessus eël nommé pour le temps restant

fusqu'a la prochaine Assembiée Générale qui devra confirmer sa nomination où procéder a
san rempiacement

Dans ce cas lAssemblee Générale. lors de sa premiére réunion suivant la nominatan
provisaire visée ci-dessus. procéde à l'élechon définitive

loutetois st le nombre des administrateurs restants est inférieur à cinq, le Conseil
d'Admustraton dot convoquer flAssembiée Générale qui peut seule pourvoir au
remplacement des Administrateurs manquants

Article Seize : Bureau du Conseil d'Administration

Le Conseil d'Administration eut parmi ses membres un Président proposé pat te Groupe
HIGHWIND PROPERTIES LIMITED et un Vice-Président proposé par le Graupe
GECAMINES

Une personne morale peut être nommés administrateur mais elle doit, lars de sa nomination
designer un representant permanent Son mandat de représentant est de même duree que
celui de { admunistrateur qu'il représente

Chaque achonnaire peut révoquer son représentant à tout moment mais 8st tenu de pourvoir
en même temps à son rernplacement

Une telle désignation ou révocation sera effectuée par notification ecrile (signee par
faclionnatre ou son fonde de pouvoirs) envoyée à la Société à son siège social ou déposée à
une reumon du Cansei d'Administration et prendra effet (sauf intention contraire mentionnée
expressement dans la notification} lors de la remise de ta notification ô

en est 4e même en cas de decés au démission du représentant permanent

À > _ sé G

Page 12

L'Assemblée Gengraie ne pourra refuser la nomination d'un candidat au poste
d'Adminstateur que pour des raisons séneuses devant être motivees par écrit Dans ce Cas
FActionnaire concerné pourra présenter un autre candidat.

Article Dix-sept: Réunions du Gonseil d'Administration 4! d

Le Consei à Administrauon se réunit sur la convocation écrite ef sous la présidence de san
President ou, à aétaut de celui-ci. du Vice-Prèsident chaque fois que l'intérêt de la Société
lexige Une réunion du Conseil d'Administration peut élre convoquée à là demande du Vice
Président où de l'Administrateur-Délégué où de l'Administrateur-Délègué Adjoint ou éncors de
tros (3; administrateurs

Lés convocations ecrites sont envoyées aux administrateurs, par courrier, fax courriel où
toute autre forme de communication électronique au moins sept (7) jours ouvrables avant la
date de la réunion ou 48 heures däns le cas où les intérêts de la Saciété nsqueraïient d'être
lëses de façon substantielle si la question, objet de la réunion d'urgence du Conseil
d'Admirustraton. n était pas traitée dans les délais Une réumon du Canseil d'Administration
ne peut ètre convoquée avec un préavis inférieur à 48 heures qu'avec l'accord de tous les
memores du Conseil d Administration

La convocation devra comporter l'ardre du jour et les documents relatifs aux points Inscrits à
l'ordre du jour

Le Conseil d'Adrninistralion se réunit au moins une fois par trimestre | consacrer là réunion
Bu premier limestre à l'examen et adoplon des états financiers de l'exercice précédent à
présenter à l'Assemblée Générale Annuelle et la réunion du quatrième inmestre à l'examen &t
adoption du proët du programme annuel êt du budget de l'exercice suivant

Les reunions se tiennent au siège social ou à tout autre endroit indiqué dans Ja convocation

Le Conseil d'Administration choisira si nécessaire un secrétaire parmi les membres du
personnel de la Société qu une personne extérieure Si le secrétaire èst nommé pour une
guree deétermnée cele-c ne pourra excéder une période de deux (2j ans Son mandat est
rençuvelable sans imitation. En l'absence du secrétaire, le Conseil d'Administration désignera
un suppléant lors de chaque réunion

Les trais raisonnablement engagés par les membres afin de participer aux réunions du
Üonsen u ANMinISirauon seront supportés et remboursés par la Société

La convocation doit étre envoyée aux membres a l'adresse notifiée à la Seciete
Article Dix-huil : Quorum, Procuration, Mode de décision, Majorité

Le quorum Sera atteint si au Moins cinq (5) administrateurs sont prèsents ou représentés et si
au mons un (1) admimstrateur représentant du Groupe Gécaminés et du GROUPE
HIGHWIND PROPERTIES LIMITED sont présents ou représentés

Si le quorum exigé pour la réunion du Conseil d'Administration n'est pas atteint, une nouvelle
convocation pourra être convoquée avec un préavis de sept (7) jours au momns. avec le

méme ordre du jour Une telle réunion ne pourra pas être convoquée en dehors de la ROC

2

Aueune condition de quorum ne sera exigée lors de la réunion du Conseil d'Administration sZ
cette secande convocation mais aucune décision ne pourra être prise qui n'ait été prévue _
l'ordre du jour joint à la convocation imiiale Le Conseil d'Admimstration délibérera
valablement quel que son le nombre d'admimstrateurs présents ou la catégorie d'actions qu'ils

1epresentent 2 =
BETT 4 K x
2

Page 13

Chaque administrateur peut même par simpte lettre où émail ou fax ou loute autre forme de
communication électronique donner à un autre administrateur, Éouvoir de lé fenrésenter 4 une

séance du Conseil d'Administration et d'y voter en ses ‘place. 1 est dans ces
conditions réputé être présent Un délègué peut de cette façon représenter plus d'un
membre

Les reumons du Conseil d'Administration peuvent être organisées par des moyens de

visiocontérencé où par téléphone à condition que les participants puissent entendre et entre
entendu des autres participants

En cas de partage de voix, ni le Président ni le Vice-président du Conseil d'Adrmnistraton ne
disposeront de voix prépondérantes La résolution en question sera inscnie à l'ordre du jour
de l# prochaine réunion du Conseil d'Administration

St la situation déganté se reproduit tors de la réunion suivante du Conseil d'Administration 3
question litigeuse sera soumise pour décision à l'Assemblée Générale

Dans ies imités de ia loi applicable, une résolution écrite des membres du Conseil
93 Administration aura les mêmes effets qu'une résolution des membres adoptée iors d'une
réunion du Conseil d'Administration, à conditon que cette résolution écrite sait signée par tous
les membres du Conseil d'Administration habiltès à recevair l'avis de convocation à la réunion
au Côünsei à Aamurustrahon. Une telle résolution peut être signée en plusieurs exemplaires qui
consttuéront un seul et même document :

‘

Si dans une séance du Conseil d'Administration réunissant le quorum requis pour débérer
valablement un où plusieurs administrateurs s'abstiennent, les résolutions sont valapiement
gusées à la maonté dés autres membres présents ou réprèsentés

Arücle Dix-neuf: Procès-verbaux des réunions du Conseil

Les deitérauons du Conseil d'Admunistration sont constatées par des procés-verbaux qui sont
signes par tous les participants à la réunion du Canseil d'Admimstration,

Ces procès-verbaux sont conservés dans un registre Spécial qui sera maintenu en tout temps
au siège social de la Société

LES procurations ainsi que les avis et votes adoptes par écrit. fax ou autres moyens ÿ sont
joints Chaque actionnaire aura accès au registre. Sous réserve d'une demande préalable, el
pourra en faire copie 3 ses frais

Les copies où extraits de ces proces-verbaux devant être produits devant les tnbunaux ou

ailleurs devront être signès par le Président où à défaut par un membre du Conseil
d'Administration habilité à cette fin

Article Vingt : Pouvoirs du Conseil d'Administration

Le Conseil d'Administration détermine l'orientation genérale des activités de la Société et
veille 4 sa mise en œuvre || prend les décisions stratégiques portant sur iles questions

economiques financières et technologiques et s'assure de leur mise en œuvre au travers du
Comité de Direction

Le Consel d'Administration à les pouvoirs les plus étendus pour fatre tous les act

d'administration ou de disposition qui intéressent la Société 7 K (
ÿ 7

Page 11 \

(@
Le Conseil { Atminstration peul, au nom de la Société conclure des contrats avec les
achonnaires à condition que ces accords sent conclus à des cofiditions de marche Les
membres qu Canseil d Administration désignés par tout actionnai #ni comptés dans le
quorum ef auront le droit de voter à toute réunion du Cansai] d'Administration, nonobstant le
fait que tout actionnawe possède un intérêt dans le contrat. is ne participeront, reanmaoins

pas au vote si la queslon de l'existence des conditions de marché est posée au Conseil
à Administration

Tout ce qui nest pas réservé à l'Assemblée Générale des actionnaires par les Statuts ou par
la loi ést de la compétence du Conseil d'Administration

Le Conseil d'Administration procède à tout moment aux contrètes et Vénfications qu'il juge
spootuns sur la régularité de {a gestion assurée par le Comité de Direction, sans pouvoir
simmiscer dans ta gestion courante de la Société, mi l'entraver

Le Conseil d'Administration arrête les bilans et les comptes à soumettre à l'Assemblée
Générale fixe le montant des amotisséments, fat rapport chaque année a ceïle-c1 sur les
opétalions de l3 Société et fixe la date du paiement des dividendes.

Le Conseil d'Administrahon peut consliluer dans son Sein ou avec le concours de personnes
extérieures au Conseil des commissions ou comités chargés d'étudier les questions
spécihques renvoyées à leur examen Ces commssians ou comités exercent leur mission
sous la responsaoiité du Conseil d'Administration

fe Conseil d'Administration peut notamment donner tous mandats ou pouvoirs pour louies
alfares generales ou spéciales à des administrateurs. dirécieurs où agents el mème à des
personnes étrangéres à la Société. Il détermine les appointements émoluments où
indemnités attachés aux mandats, pouvoirs, délégations au missions qu'il confère

Saut délégation qu'il aurait faite de ses pouvoirs, il normme et révoque tous agents ei fixe les
candihons de eur engagement

ü nomme les auditeurs indépendants paur fous travaux de contrles et d'évaluation qu'il
estime nécessaires 4 l'exception des travaux d'audit annuel dès comptes de la Societe. li peut
déléguer des pouvoirs canformément aux dispositions de l'article 21 des Statuts

Un adminisiateur, agissant individuellement, n'aura pas ke pouvoir de prendre des décisions
où prenure un engagemen qui. aux termes de la loi, des Statuts eUou du Cantrat
d'Association  Seraiént conirates aux résolutions du Cansel d'Admimstraton ou
necessiteraent l'accord préalable du Conseil d'Administration

Article Vingt-et-un : Signatures

Tous actes engageant là Société autres que les actes de gestion journalière, délégués au Comité de
Direction tous pouvoirs. toutes procurations, sont signés par deux administrateurs dort le Président
du Conserl d Admimstration ou, en Son absence, 8 Vice-président

toutefois, pour loutes opérations spécialés, à déterminer, las actes sont valablement sigres
mément aux termes de la délégation de pouvoirs conférés par te Conseil d'Administration

Article Vingt-deux : Actions en justice

s actions judiciaires tan{ en demandant qu'en defendant, de même que ious recours judiciaires
dministratifs sont intentés, formés où soutenus au nom dé la Société, poursuites et diligence du
Président du Conseil d'Administration, de l'Administrateur-Délégué ou de l'Administrateur-Délégué
Adjoint ST 7
LE 1
FES Dh
Pagé i*

Le
(Q

Article Vingt-trois : Comité de Direction (
w

La directon journalière de la Société est assurée, sous le contrôle du Conseil
d'Administration par le Comité de Direction placé sous l'autorité d'un administrateur dèsigné
par le Conseil d'Administration et portant le btre d'Administrateur-Délegué. Le Comité de
Direction est composé de sept (7) membres dont quatre (4), y compris l'Administrateur
Déiequé sont désignés sur proposition des actionnaires de catégorie B et trois membres {3}
4 compes l'Adrurstrateur Délégué Adjaint, sur proposition des actionnaires de catègore À

Les membres du Comité de Gestion sant nommés par le Conseil d'Administalion pour une
auréc fixée par le Conseil d'Administration et sont révocables en tout temps Le Conseil
d'Administration détermine le profil et les catères objectifs d'évaluation des candidats
potentieis en fonchon des besoins de {a Socièté

Le Consei à Administration determine les pouvoirs, les atinbutions, les appointements ou
indemnités des membres du Comité de Gestion, el peut, à tout mament annuler la décision
quil a puise à ce sujet

Dans fexecuton de ses taches et attributions, le Comité de Gestion pourra être assisté par
toute personne qu'i jugéra utile à cet égard Néanmoins la décision de confier ou de sous.
traites Qune manière significative ou durable la gestion de la Société ou d'une partie
sonfoalve de Ses activités à un tiers devra recevoir laval préalable du Conseil
d'Administration La révocation des membres du Comité de Gestion est de la compétence du
Conseil d'Administration

Article Vingt-quatre: Programme et Budget

Seuf shouialion contraire des presents Statuts. la gestion de la Socièté sera conduite conformèment
aux programmes et aux budgets approuvés Les programmes et les budgets proposès seront
préparés annuellement par le Comité de Direction pour une période d'une annee. Ces programmes

&t ces buogets adoptés seront revus suivant la nécessité par te Comité de Direction et soumis 4
l'approbation du Conseil à Admimstration

Article Vingt-cinq : Commissaires aux comptes

Les operations dé là Socle sont survellées par deux Ou plus Commissaire(s) aux comptes
nommé:si par Assemblée Génèrale des actionnaires. Les commissaires aux comptes ont
particulierement la mission de réaliser les travaux d'audit annuel des comptes de la Sociéte
Le nombre et les amoluments des commissaires sont déterminés par l'Assemblée Générale
des actionnaires Ces emoluments consistent uniquement en Une somme fixe établie au début
et pou la durée du mandat, Deux commissaires aux comptes. au moins seront nommés, lé
premier sur proposition du Groupe Gécamines. ie second. sur proposition du Groupe
HIGHWIND PROPERTIES LIMITED.

Les commissaires ont un drot illimité de surveillance et de vénfication sui loutes ies
opérations de la Societé. Ils peuvent prendre connaissance. sans déplacement des livres, de
toute a documentation (correspondance, procès-verbaux, pièces comptables et écritures) de
lä Socièté qu'ils estiment utile pour { exécution de leur mission

La duree du mandat du comnussaire aux comptes est fixée à trois (3 ans Son mandal prefio
fin à l'issue de l'Assemblée Générale Annuelle tenue aprés la clâture du troisieme exercice
social qui suit sa nomnation Sen mandat est renouvelable

ue <K
Î

Page 15

Bi je nombre ce commissaires est réduit, par suite du décès au autrement, l& Conseil
d'Administration doit convoquer immédiatement l'Assemblée Générale des achonnaires paur
Pourvu au remptacement des commissaires manquants SX

& à le droit d'examiner tous les livres et documents utiles de la Socièté at
d'obtenir toutes les Infomations et explications nécessaires pour lui permettre de vérifier ta
comptabilité de la Société.

Le commis

Poul les besains de l'approbalion des états financiers de la Société par l'Assemblée
Générale annuelle ou pour tous contrôles requérant une spécialisation, les commissaires
aux comptes peuvent se faire assister, aux frais de {a Société, par un cabinet d'auditeurs ou
d'experts mdépendants, de leur choix, de réputation internationale

ks feront parvenir te rapport des auditeurs ou des experts indépendants aux actionnaires

avec leurs commentaires et observations ainsi qu'éventuellement ceux du Conseil
d'Administration

Article Vingt-six : Responsabilité des Administrateurs et Commissaires aux comptes
LES administrateurs et commissaires aux comptes né sort que des mandataires de ia Socièta Îls
rengagent que ta Sociète et ne contractent aucune obligation personnelle relativement aux

cnaagements de la Sociète. Ils ne répondent que de l'exécution de leur mandat ou des fautes
commises dans eur gestion

Article Vingt-sept : Emoluments et indemnités

ssemblée Géneraie détermine les émoluments fixes et indemnités à allouer aux admwustrateurs
+ aux commissaires aux comptes à imputer sur le compte des frais généraux La rémuneraton
ällouee aux membres du Comité de Direction est fixée par le Conseil d'Administration

TITRE IV : ASSEMBLEE GENERALE

Article Vingt-huit : Pouvoirs de l'Assemblée Générale

3 L'Assembiée Génerale reguhérement constituée représente l‘unversatté des actionnaires
Elle a les pouvoirs les plus étendus pour faire ou ratifier les actes qui intéressent la Société

: Elle se compose de tous les acliganaires, Chacun d'eux a le droit de voler, soit
personnellement, soit par procuration, en observant les dispositions de la loi el des Statuts

Les décisions adoptées par l'Assemblée Générale sont obligatoires pour tous les actionnaires
mème absents où dissidents

Article Vingt-neut : Assemblée Générale Annuelle

| Assemblée Générate anhuëlle se réunit dans les trois mois suivant la clôture de chaque
exercice social

L'Assemblée Genérale annuelle prend acte des rapports des administrateurs et des
commissaires aux comptes, statue sur le bilan et le tableau de formation du résultat se
prononce par un vole special sur la décharge à donner aux administrateurs el aux LL
commissæres aux comptés procede à {a réélection ou au ‘emplacement des administrateurs LE
et des commissaires aux comptes décédés, démissionnaires ou dont le mandat est arrivé 4/7
expratnon et délibère sur tous autres objets inscrits à son ordre du jour

à K,

Page 17

Le
Article Trente : Assemblée Générale Extraordinaire f
(e: 1
L'Assemblée Générale peul être convoquée extraordinaire SH autant de fois que l'intérét de
la Sacièté l'exige Elle dont l'être sur demande des actionnaires représentant le cinquiéme du
pital sociat Les Assembièes Générales Extragrdinaires se hennenl à l'endroit indiqué dans
les avis de convocation

Dans lous les cas une Assemhiée Génerale Extraordinaire doit être convoquée pour
lexamen et l'approbation du budget de l'exercice sitvant au cours du dermer trimestre de
l'exercice précedent

Article Trente-et-un : Convocations

:‘Assemblee Générale, tant annuelle qu'extraordinaire se féumit sur la convocation au
Président ou à défaut, du Vice-Président

L'ässemblee Générale peut également étre convoquée à la demande d'un actionnaire
représentant au moins un cinquiême du capital social, de l'Administrateur-Déléqué de
Administrateur Délégué Adjaint, de lois (3) administrateurs au encore des commissaires aux
comptes agissant collectivement ou non, chaque fois que l'intérêt de la Société l'exige

Les Assemblees Generales se réunissent dans la localité où est établi le siège social ou à tout
aure engron désigné dans la convocation.

Los Assemblèes Génerales peuvent également être organisées par des moyens de
onférence où par téléphone à condition que les participants puissent entendre et entre
entendus des autres parcipants

Les convocations mentionnent la date. l'heure, le lieu et l'ordre du jour Les documents
examiner au cours de fa réunion, doivent être annexès à la convocation,

Les convocations sont faites conformément aux dispositions légales et sent transmises par
lettre recommandée, par porteur ou par fax, courner électronique ou toute autre forme de
comruneatlion électronique avec accusé dé réception, aux détenteurs d'actions nominatives
sept {il jours au moins avant la tenue de la réunion de l'Assemblée Générale

3 Néanmoins toute Asssmblee Genéraile, ordinaire où extraordinaire, réurissant L'intégralité des
utres peut décider. à l'unanimité des voix, de délibérer et statuer valablement sans qu'il doive
être justtié de l'ascomplissement des formalités relatives aux convocations

Article Trente-deux : Représentation

out

ctiionnaité péut se faire représenter à l'Assembiée Générale par un fondé de pouvoir
spécia

Les copropriétaires les usufruitiers et les nus-propriétaires, doivent respectivement se faire
représente par une seule et même personne

Le Conseil d'Administration peut arrêter la formule des procurations et exiger que celles-ci
soient déposées au fieu indiqué par lu: et dans les délais qu'if fixe.

À Le
Page 18 /

Article Trenté-trois : Bureau G

L'Assemblée Générale est présidée par le Président du Conseil d'Administration ou, à défaut
par le Vice-président où, & défaut, par un administrateur désigné par la majonté des autres
administrateurs

Les autres membres présents du Conseil d Administration complètent le bureau Le Président
désigne le secrétare el l'Assemblée choisit deux scrutateurs

Une feuille de présence mantiennant l'identité des actionnaires et lé nombre d actions qu'ils

deuennent doit ètre signée paf chacun d'eux ou leurs mandataires avant qu'ils ne soient
admis à l'Assemblée

Article Trente-quatre : Proragation

Touie Assemblée Générale ardnatre ou extraordinaire, peut être prorngèe séance tenante 4
{rois semaines par le bureau composé comme il est dit ci-dessus même s'il ne s'agit pas de
statuer Sur les comptes annuels

Cette prorogation annule toute décision prise quel que soit son objet Dans ce cas, une
nouvelle réunion de l'Assemblée gst convoquée et les décisions prises par celle-ct sont
détiitives

Des questions nouveles pourront être soumises à l'Assemblée prorogée, à condition qu'elles
figurent dans les nouvelles convocations, dans tes conditions spéciliées à l'anicle 31 cr
dessus

Article Trente-cinq . Quorum et nombre de voix

L'Assemblée Genérale statue valablement, si le nombre d'actions représentées constitue plus
de la moine qu capital social et que chaque catégorie d'actions est représentée

Ses décisions sont prises À la simple majorité des voix Chaque action donne droit à une Voix
Toutelois conformément 4 l'article 1er, alinéa &c) de l'arrêté royal du 22 juin 1926 tel que
compiêté par Le décret du 13 août 1954, nui ñe peut prendre pari au Vote pour un nombre de
voix dépassant (8 cinquième partie du nombre de voix attachèes à l'ensemble des titres au les
deux cinquièmes du nombre de voix attachées aux litres représentés à l'Assembièe

Les malères suivantes seront décidées par l'Assemblée Générale à la majorité de trois quans
des voix des actionnaires présents ou représentès

Hi ta prise de pañticipation dans une autre société

ü} te changement de la natonahté de la Socièté,

ur) l'augmentabon où la réduction du capital social

ivi l'ahénaton des acts indispensables à la conduite des opérations
ii a dissolution de la Société

{VD la transformation de la forme de la Société,

at) la fusion avec une autre société où la scission de la Sociéte.

iii l'emission des obligations, #.
Hix) 13 modification des statuts
Dans la mesure autonsée par ls droit applicabie. une résolution écrite des actionnaires aura le

même effet qu'une résolution des actonnaires adoptée lors de l'Assemblée Générale étant
entendu qu'une taie resolution écnte dait être signée de tous les actionnaires en drait d'étre

Le a TA
4 l
(

convoqués à l'Assemblee Générale Une telle résolution écnte peut être signée en plusieurs
exemplaires qui formecant un seul et même document

af
Article Trente-six : Procès-verbaux (6 Û

Les delbérations de l'Assemblée Généraie sont constatees par des procés-verbaux signés

par les actionnaires presents à là réunion et pat les éventuels Scrutateurs choisis par
l'Assemblée Genérale

Les copies ou extraits de ces procés-verbaux. à produire en justice ou ailleurs. sont signés par
te Present ou, a defaut, par le Vice-Président

Après dissolution de la Société et pendant la liguidation, ces copies où extraits sont certifiés
conformes par les hquidateurs où par l'un d'eux

TITRE V : BILAN - REPARTITION - RESERVE

Article Trente-sepl: Exercice social

Lexercice social Commence la premuer janvier et se lerminé le trente et un décembre de
chaque année

Par exception, le premier exercice Social commencera au jour de la dale de } autorisation de
gonsbtution de la Société jusqu'au 31 décembre de l'année carrespondante

Article Trente-huit: Ecritures sociales

lLest dresse chaque année pat les soins du Conseil d'Adnurustration un inventaire des valeurs
mobilières et de toules les detles actives Bt passives de la Société au trente et un (31)
decembre avec une annexe contenant, en résumé, tous ses engagements

Les ecritures sociales sont arrêtées à la méme date et le Comité de Gestion dresse le bilan ei

le tableau de formation du résultat, dans lesquels £s amortissements nécessaires doivent être
passés

Le Comité de Gestion procède à l'évaluation des créances et des autres valeurs mobilières et
immobilières composant tactif social 1j établit ces évaluations de la manière qu'il juge la plus
utiie pour assure le bonne gestion des affaires, la stabilité et l'avenir de la Socièté

Linventare lé bien, le tableau de formation de résullats, leurs annexes, et ie rapport du
Conseil d Administration sont mis, un mois au moins avant l'Assemblée Générale ordinaire à
la disposition des commissaires aux comptes qui, dans les quinze jours. doivent présenter un
rapport cantenant teurs proposilions d'ajustement ou de redressement des comptes

Dans les quinze jours précédant | Assemblée Générale statutaire, les actionnaires peuvent
sui producton de leurs tres prendre connaissance au siège social

mn une copie du bilan 4 la clôture de [exercice et du tableau de formation du résultat de
lexercice avec une annexe rappelant pour comparaison le bilan et l& tableau de
formation du résultat de l'execcice précèdent

ui Jun tableau indiquant en regard, d'une part & montant et la répartfion du solde
bénéficiaire proposé pour l'exercice et, d'autré part, ceux de l'exercice précédent cé

La de la hste normnatye et quantilalive des fonds publics, des cautions, obligations et
autres Utres de soctêtés qui composent le portefeuille

Page 20

LA

Le

(@
uv du Montant du capital soc:at qui. sur appel de fonds, n'a sfpriberé
iv) du rapport des commissaires aux comptes #

Article Trente-neuf: Vote du bilan

a L'Sssembiee Générale annueke prend acte des rapports des administrateurs êt du collège
des commissaires aux comptes. Elle statue sur l'adoption du bilan et du tableau de formation
du résultat

b Agres |adopton du bilan l'Assemblée Gènérale se prononce par un vate spécial sur la
décharge dés commissaires aux comptes et des administrateurs

Article Quarante: Paiement des dividendes

Le paiement des dividendes 5e fat aux époques el aux endroits fixés par le Conseil
d'Administration

Le Conseil à Admiustration peut decider d'une distnbution des dimdendes en nature

Des acomptes sur otidendes peuvent être versés timestriellement suivant une décision du

Consei d Administration Le trop perçu sur les dividendes dus est remboursable à la date de
Sa constatation ,

TITRE VI : DISSOLUTION : LIQUIDATION

Article Quarante-et-un: Dissolution

La Sotete peut à quelque moment que ce soit être dissoute par l'Assemblée Générale réunie et
délibérant Selan tes modalités prèvues aux présents Statuts

Article Quarante-deux: Liquidation

À fexpiiaïon au terme de la Société ou en cas de dissolution anticipée, l'Assemblée
Générale. sur proposition du Conseil d'Administration, règle le mode de liquidation et nomme
un où plusieurs lqudateurs dont elle fixe les pouvoirs et la rémunération

La nomnanon du où des lquidateurs met fin au mandat des administrateurs

Aptés 53 mise en Hquidation, la Société est répuiée exister pour les seuls besoins de sa
hquidatian

Pendant tout le cours de la Hquiation tous les éléments de l'actif social non encore répartis
continuent à demeurer la propreté de la personne marale

: Assemolée Générale approuve les comptes de la liquidation et donne tous quitus et
decnarge

Article Quarante-trois: Répartition

E] Aprés apurement de toutes dettes et charges, des frais de liquidation ou consignation sa

paur ces réglements, l'actif net esl réparti en espèces, an nalure où en titres entre toutes les
acvons

L cs

Page 21

Le

U
foutefors, ar Cas de liquidation où dissolution de ta Socièté les Permis d'Exploitation détenus
par la Societe seront rétrocédées à la GECAMINES conformément à la disposition du dernier
alinéa de l'article 7 2 du Contrat d'Association

Si toutes les actions ne se trouvent pas tibérées dans une b propartion, les lquidateurs
avant de proceder a la répartition prévus à l'alinéa qui précède doivent tenir compte de celle
chversite de situations et établir l'égahté entre toutes les actions. soit par des appeis de fonds
supplémentaires à charge des titres insuffisamment tilbérés, sait pat des remboursements
préalables au profit des titres libérés dans une proportion supérieure

acte de cièlure de la liquidation est publié dans les formés et conditions prévues par ja loi

TITRE Vil - DISPOSITIONS GENERALES

Article Quarante-quatre: Election de domicile

Pour l'exécution des présents Statuts, {out actionnaire administrateur, commussairé aux comptes ou
auidateur non domicilié dans le resson de là Cour d'Appet dont reléve le lieu où se trouve établi lé
e sociat est lent d y elre domicile faute de ce faire, il est censé de plein droit avoir élu domicile
au siege social où toutes sommations. assignations, significations ou notifications quelconques
nerne celles qui concernent la responsabilité et le cantrôle des administrateurs et commissaires aux
comptes lui sont valablement faites sans autre obligation pour la Société que de tenir ces
iocuments à la dissositon du destinataire

Aticlé Quarante-cinq: Incompatibilité entre les Statuts et le Contrat d'Association et lois Sur
les sociétés commerciales

Pour toutes les queskons non expressément prêvues aux présents Statuts et en cas de divergence
linterpretahons dés dispasitions statutaires. il doit être fait référence au Contrat d Associetion et aux
lo congolalses sur les societes commerciales. Les dispasitions de ces lois auxquelles if n'est pas
icitement deroge par les prèsents Statuts y sont réputées inscrites. et les clauses qui seraient
coritraires aux dispostions impérabves de ces lois sont censèes non écrites

Article Quarante-six. Assemblée Générale Constitutive

Dés loctrot de l'aulonsation de fondation de la Société, les constiluants se réumiront sans
convécaton mordre de jour préalables, à l'effet de prendre toutes les décisions relatives aux intérêts
üé la Souéte à son organisation et à son fonctionnement Immédiatement après cette Assemblée
Generale le Conseil d'Aanumstration se réunira à l'effet de procéder à l'élection de son President,
du Vice-Président de l'Administrateur-Délègué el de l'Administrateur-Délégué Adjoint

Article Quarante-sept: Frais de constitution

Les saussignés

larent que 18 montant des frais, dépenses, rémunérations ou charges sous
quelque forme que ce sa, qui incombent à la Société ou qui sont mis à sa charge en raison de sa
consttutan séléve à l'équivalent en Francs Congolais de quinze mille dollars {US$15 G00!

Cains Enwron

Arucie Quarante-huit: Formalités légales

es actionnaires donnent tous pouvoirs au porteur d'un ou plusieurs originaux des présentes à
reffel de procéder aux tormaïités légales nécessaires pour leur authentification, dépôt at gubication

TA |
n

(e

Page 22

ea Faite dom ars AUTT 6n ur exemplaires OHQHIAUX. | | A

\

LE
vie Malnna Liongo
eu Partereullle

nr Kabreleu
inistre des Mires

LA GENERALE DLS CARRIERES ET DES MINES

L ]
JE un ve

se Joan Assuman Sekironyo

#

ste Mubésa Kalen
Sortie Duacteur General fai Président du Conseit d'Administration

HIGIBMIND PROPERTIES LIMITED

Sidney A
Administratenir

Adrnrustrateur

fente ateut

PLUIE NARGHSBYS I MRIEU
11}

Prey Att26

Acrearistrate it

Page 23
HEFUBL UE VEMUCHATIQUE

3

ous6

ACTE NOTARIE «4

L'an deux mil dix le vingt-neuvième jour du mois d'Aurilrratermeemmenenneenennmennes
Nous soussignés Jean A. BIFUNU M'FIMI, Notaire de la ville de Kinshasa et ÿ résidant, certifions que

les statuts de la socièté METALKOL SARL, ayant son siège social à Kinshasa au n° 9, Immeuble **
‘inter Finan, 1er étage, Boulevard du 30 Juin, Commune de la GOMBE, dont les clauses sont ****
ci-dessus insèrées, nous a été présenté ce jour à Kinshasa par : ***#t#ttéttéremmnnenenrent

désasenenneneen

Maitre Laurent OKITONEMBO, Porteur des procurations spéciales, demeurant au n° 50, Avenue 7”

Goma, Kinshasa/Gombe"*""""tttértéeéséemmmeneneanennettenemnenenndtérennaenneere

Comparaissant en personne en présence de Messieurs BANGU Roger et MITEU MWAMBAY Richard
Agents de fAdministration résidant tous deux à Kinshasa, témoins instrumentaires à ce requis "”"""#rt7t
réunissant les conditions exigées par la lo. ""eerrmmeneasitesenenmendeeitentenner

Lecture du contenu de l'acte susdit a êté faite par nous Notaire au comparant et aux témoins "7"
Le comparant préqualfie a déclaré devant nous et en présence desdits témoins que l'acte suSdit tel qu'il
est dressé renferme bien l'expression de la volonté des actionnaires, qu'iis sont seuls responsables de "*
toutes contestations pouvant naitre de l'exécution des présentes sas évoquer la compligté de l'Office **

Notarial ainsi que du Nolaire ‘*"rmenestanenmeenearsitrineneeencen freres térennensnenedrentiesséennen

9 ;
En foi de quoi les présentes ont èté signées par nous Notaire, le comparant et les témoins revêtus du ***
sceau de l'Office Notarial de la Ville de Kinshasa*"""rrrteretertsannes

Res ereeent rh Masenanenaetees tonne e à

SISNATURE DU COMPARANT SIGNATÜRE uÉ NOTAIRE

Me Laurent me Mt = PT M'FIMI
ve /

ïlAÆ 7 | ju ; i

Es ' | SIGNATURE DES TEMOINS |
BANGUyRoger MITEU MUWAUBAY char
| J J
DROITS PERCUS : Frais d'acte : 180.000 FC""#msrpéevrsasrineseenefmenfeenessrtarennennmennnre

mme

ENREGISTRE/par nous soussignes, ce vingt-neuf avril de’

Pour expédition certifiée conforme
Coût : 19.700 FC rer
Kinshasa, 18 29 avril 2010**

EPPPEPPECCE PE OP CENT ET ETEES

numennnkaténansens)

NOFAIRE

ANNEXE F Accord de Confidentialité

FE
Convention de Confidentialité

entre

LA GENERALE DES CARRIERES ET DES MINES

et

HIGHWIND PROPERTIES LIMITED

relative à

L'INFORMATION SUR LES REJETS DE KINGAMYAMBO

N° 10236/19302/SG/GC/2009

Novembre 2009

l'ION DE CONFIDENTIALITE

Entre

LA GENERALE DES CARRIERES ET DES MINES. en abrégé « GECAMINES ».
entreprise publique de droit congolais. immatriculée au nouveau registre de commerce de
Lubumbashi sous le numéro 453 et dont le siège social est établi à Lubumbashi. au 419.
Boulevard Kamanyola, BP 450, Eubumbashi. République Démocratique du Congo. en cours
de transformation en société par actions à responsabilité limitée par décrer n° 09/13 du 24
avril 2009 établissant la liste des établissements publics et services publics et r
temporairement par le décret n° 09/11 du 24 avril 2009 portant mes
à la transformation des entreprises publiqu

res transitoires relatives
en application de la loi n° 08-007 du 07 juillet
portant dispositions générales relatives à la transformation des entreprises publiques.
représentée aux fins des présentes par Monsieur Calixte MUKASA KALEMBWE,
Administrateur Directeur Général ai et Monsieur Richard KABEMBA KIBOMBO,
Secrétaire Général, ci-après dénommée «GECAMINES» d'une part :

QI

DIGHWIND PROPETIES LIMITED. entrepr
Grove House. PO Box 438. Road Tortola. Brit
Email ssdney ac

e de droit de. avant son siège social à Palma
n Island. Téléphone +35058949000.
es présentes par Monsieur SYDNEY
AIRE ». d'autre part :

PREAMBULE

Auendu que GÉCAMINES dispose d'informations confidentielles concernant les rejets de
Ringanvi
Ilurgiques et du

ambo, telles que les données et études dans les domaines géologiques. miniers.
énie civil. désignées collectivement comme «l'information
AMINES » et que cette information ne peut être exploitée par les tiers sans l'accord
alable de GECAMIXES

tendu G

& te PARTENAIRE souhaite examiner et analyser cette information confidentielle
en vue de fa realisation de Fétude de faisabilité, de la prospection et de Fexploitation des
rercts de Ringamyambo

PARTIES CONVIENN

ARTICLE I : INTERPRETATION

L'expression « l'information » utilisée dans la présente convention aura la sienification ci-
après

L'intormation » Siunifiera des cartes topographiques. descriptions géolt
. analyses chimiques de forage, résultats de cartographie, caleuls de réserve des
travaux métallurgiques. flow-sheets prévisionnels. titres en vertu desquels
GECAMINES détient les droits et ütres miniers. tous autres modèles, brevets. tous résultats
d'exploitation. contrats de vente où d'entreprise. stratés
relatives aux rejets de Kingamyambo.

ques. registres de

es de développement ou données

: P

DA

ARTICLE 2. : CONFIDENTIALITE DE L'INFORMATION

2.1

Le PARTENAIRE s'engage à tenir confidentielle Finformation mise à sa disposition par
GECAMINES. à l'exception de celle dont la divulgation est exigée par la loi ou aux
termes de la présente Convention.

L'information mise à la disposition du PARTENAIRE par GECAMINES aura pour seul
but de faire lanalvse des données en vue de Hi prospection etfou de l'étude de
préfaisabilité etou de faisabilité en vue de proposer les meilleures dispositions pour la
meilleure valorisation des réserves concernées, Le PARTENAIRE s'engage à ne pas
utiliser l'information mise à sa disposition pour un but autre que celui vi

à cet article

23. L'information peut être livrée aux administrateurs. membres. officiels, employés où
agents du PARTENAIRE etfou ses affiliés qui. dans le cadre de la présente Convention,
sont directement concernés par l'évaluation où l'usage de Finformation fournie par
GECAMINES.

Pe PARTENAIRE informera toute personne à qui l'information serait fourme de la
nature confidentielle de l'information et obtiendra qu'elle s'engage, mutatis mutandis. à
respecter les termes de cette Convention avant toute communication.

242 Loute conclusion atteinte où recommandation faite résultant de Faccès à l'info
fournie par GEC

nation
MINES restera la propriété de cette dernière et aura un caractère
confidentiel : et les modalités de cette Convention s'appliqueront, mutatis mutandis à
ceue information et le PARTENAIRE sera lié par cette Convention

ARTIC EXCLUSIONS
1est entendu que les paragraphes ,23.@72 ne s'appliqueront pas à

RE L'infonmation qui est du domaine publie où celle divulguée autrement que par ruplure €
la présente Convention :

L'iatormation donnée par le PART IRE sous les contraintes légales. Cette situation
doit être notice au préalable à GECAMINES.
Le PARTENAIRE ext tenu de décrire à GECAMINES les circonstances dans lesquelles
cette divulgation est nécessaire et de prendre toutes les dispositions raisonnables pour
limiter celle-ci,

3.3. L'information detenue par ie PARTENAIRE et dont il peut établir qu'il était autorisé à la
posséder avant la Signature de la présente Convention :
ARTICLE 4: DROIT SUR LES REJETS DE KINGAMYAMBO

La presente convention ne confère pas au PARTENAIRE des droits d'exploitation dudit
gisement artificicl {rejets de Kingainyambo} mais seulement celui d'accès à l'information

ARTICLE 5 : DUREE DE LA CONFIDENTIALITE

ra effective à partir de lt date de paiement de

Pa présente Convention de confidentialité
ains) qui donnera droit d'accès à Finformation

5.000,00 USD (cing mille dollars amér
GECAMINES. Elle restera en vigueur jusqu'à ce que GECAMINES libère Fautre partie

ARTICLE 6 : DROIT APPLICABLE

6.1. La présente Convention sera régie et interprétée selon les lois congoliises

6.2. Fous litiges survenant à propos de la présente Convention et ne pouvant faire Fobjet d'un
règlement à amiable seront réglés par les tribunaux congolais.

ARTICLE 7 : MODIFICATIONS

La présente Convention ne peut être modifiée que par voie d'Avenant sienc par les deux

parties

CS originaux et la

Ainsi fait à Lubumbashi. le 09... en deux exemple
Convention en possession de chaque partie servira de preuve de contrat

ET DES MINES

CARRIE

POUR LA GENERALE I

Richard KABEMBA KIBOMBO

Secrétaire Général
LA GENERALE DES CARRIERES
ET DES MINES PIECE

gecerre (MAT M 401

Reçu N° Ü/CL69

CAISSE 2) RE CU [HER 11/{ 500 0, —

ne AIG WIND Foret 13 … = Gold
CAR. PAULE. ee 2

_CAPR.NHE. A236/49 3/5 ac] tar

D TR F-
: He Apte sens —

NB. : Original pour le dépo:

TS
